Exhibit 10.2

 

 

 

SECOND LIEN CREDIT AGREEMENT

dated as of

March 8, 2019

among

RTI SURGICAL, INC.,

as the Borrower,

The Lenders Party Hereto,

ARES CAPITAL CORPORATION,

as Administrative Agent

and

Ares Capital Management LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

         Page   TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   SECTION 1.01  

Defined Terms

     1   SECTION 1.02  

Classification of Loans and Borrowings

     28   SECTION 1.03  

Terms Generally

     28   SECTION 1.04  

Accounting Terms; GAAP

     29   SECTION 1.05  

Pro Forma Adjustments for Acquisitions and Dispositions

     29   SECTION 1.06  

Timing of Payment or Performance

     29   SECTION 1.07  

Divisions

     29   SECTION 1.08  

Dollar-Based Provision

     29  

ARTICLE II THE CREDITS

     30   SECTION 2.01  

Loans

     30   SECTION 2.02  

Pro Rata Borrowings

     32   SECTION 2.03  

Notice of Borrowing

     32   SECTION 2.04  

[Reserved]

     32   SECTION 2.05  

[Reserved]

     32   SECTION 2.06  

[Reserved]

     32   SECTION 2.07  

Disbursement of Funds

     32   SECTION 2.08  

Conversions and Continuations

     33   SECTION 2.09  

Interest Periods

     34   SECTION 2.10  

Payment of Loans; Evidence of Debt

     34   SECTION 2.11  

[Reserved]

     35   SECTION 2.12  

Compensation

     35   SECTION 2.13  

Interest

     35   SECTION 2.14  

Increased Costs, Illegality, etc

     36   SECTION 2.15  

Computations of Interest and Fees

     38   SECTION 2.16  

Break Funding Payments

     38   SECTION 2.17  

Withholding of Taxes; Gross-Up;

     39   SECTION 2.18  

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     42   SECTION 2.19  

Mitigation Obligations; Replacement of Lenders

     44   SECTION 2.20  

Defaulting Lenders

     44   SECTION 2.21  

Returned Payments

     45   SECTION 2.22  

[Reserved]

     45   SECTION 2.23  

[Reserved]

     45   SECTION 2.24  

Notice of Certain Costs

     45   SECTION 2.25  

Voluntary Prepayments

     45   SECTION 2.26  

Mandatory Prepayments and Commitment Reductions; Application of Payments

     46   SECTION 2.27  

Payment of Obligations; Method and Place of Payment

     48   ARTICLE III REPRESENTATIONS AND WARRANTIES      49   SECTION 3.01  

Organization; Powers

     49   SECTION 3.02  

Authorization; Enforceability

     49   SECTION 3.03  

Governmental Approvals; No Conflicts

     49   SECTION 3.04  

Financial Condition; No Material Adverse Change

     49   SECTION 3.05  

Properties

     50   SECTION 3.06  

Litigation and Environmental Matters

     50   SECTION 3.07  

Compliance with Laws and Agreements; No Default

     50   SECTION 3.08  

Investment Company Status

     50   SECTION 3.09  

Taxes

     50   SECTION 3.10  

ERISA

     51   SECTION 3.11  

Disclosure

     51   SECTION 3.12  

Material Agreements

     51   SECTION 3.13  

Solvency

     51  

 

-i-



--------------------------------------------------------------------------------

SECTION 3.14  

Insurance

     52   SECTION 3.15  

Capitalization and Subsidiaries

     52   SECTION 3.16  

Security Interest in Collateral

     52   SECTION 3.17  

Employment Matters

     52   SECTION 3.18  

Federal Reserve Regulations

     53   SECTION 3.19  

Use of Proceeds

     53   SECTION 3.20  

No Burdensome Restrictions

     53   SECTION 3.21  

Anti-Corruption Laws and Sanctions

     53   SECTION 3.22  

Common Enterprise

     53   SECTION 3.23  

EEA Financial Institutions

     53   SECTION 3.24  

Regulatory Matters

     53   SECTION 3.25  

Deposit Accounts and Other Accounts

     55   SECTION 3.26  

Purchase Agreement

     56  

ARTICLE IV CONDITIONS

     56   SECTION 4.01  

Effective Date

     56   SECTION 4.02  

Each Credit Event

     59  

ARTICLE V AFFIRMATIVE COVENANTS

     59   SECTION 5.01  

Financial Statements; Other Information

     59   SECTION 5.02  

Notices of Material Events

     61   SECTION 5.03  

Existence; Conduct of Business

     62   SECTION 5.04  

Payment of Obligations

     63   SECTION 5.05  

Maintenance of Properties

     63   SECTION 5.06  

Books and Records; Inspection Rights

     63   SECTION 5.07  

Compliance with Laws and Material Contractual Obligations

     63   SECTION 5.08  

Use of Proceeds

     63   SECTION 5.09  

Accuracy of Information

     64   SECTION 5.10  

Insurance

     64   SECTION 5.11  

Casualty and Condemnation

     64   SECTION 5.12  

[Reserved]

     64   SECTION 5.13  

[Reserved]

     64   SECTION 5.14  

[Reserved]

     64   SECTION 5.15  

Additional Collateral; Further Assurances

     64   SECTION 5.16  

Post-Closing Obligations

     65   SECTION 5.17  

Compliance with Laws

     65   SECTION 5.18  

Cash Management Systems

     66   SECTION 5.19  

Landlord Agreements

     66  

ARTICLE VI NEGATIVE COVENANTS

     66   SECTION 6.01  

Indebtedness

     66   SECTION 6.02  

Liens

     69   SECTION 6.03  

Fundamental Changes

     70   SECTION 6.04  

Investments, Loans, Advances, Guarantees and Acquisitions

     70   SECTION 6.05  

Asset Sales

     72   SECTION 6.06  

Sale and Leaseback Transactions

     73   SECTION 6.07  

Swap Agreements

     73   SECTION 6.08  

Restricted Payments; Certain Payments of Indebtedness

     73   SECTION 6.09  

Transactions with Affiliates

     74   SECTION 6.10  

Restrictive Agreements

     74   SECTION 6.11  

Amendment of Material Documents

     75   SECTION 6.12  

Financial Covenants

     75   SECTION 6.13  

Anti-Layering

     75   SECTION 6.14  

Amendments to Certain Indebtedness

     76   SECTION 6.15  

Acquisition of First Lien Obligations

     76  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT      76   ARTICLE VIII THE ADMINISTRATIVE AGENT   
  79   SECTION 8.01  

Appointment

     79   SECTION 8.02  

Rights as a Lender

     80   SECTION 8.03  

Duties and Obligations

     80   SECTION 8.04  

Reliance

     80   SECTION 8.05  

Actions through Sub-Agents

     81   SECTION 8.06  

Resignation

     81   SECTION 8.07  

Non-Reliance

     82   SECTION 8.08  

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

     82   SECTION 8.09  

Indemnification

     83   SECTION 8.10  

Restrictions on Actions by Lenders; Sharing of Payments

     83   SECTION 8.11  

Agency for Perfection

     84   SECTION 8.12  

Authorization to File Proof of Claim

     84   SECTION 8.13  

Credit Bids

     84   SECTION 8.14  

Binding Effect

     84   ARTICLE IX MISCELLANEOUS      85   SECTION 9.01  

Notices

     85   SECTION 9.02  

Waivers; Amendments

     85   SECTION 9.03  

Expenses; Indemnity; Damage Waiver

     89   SECTION 9.04  

Successors and Assigns

     91   SECTION 9.05  

Survival

     94   SECTION 9.06  

Counterparts; Integration; Effectiveness; Electronic Execution

     94   SECTION 9.07  

Severability

     95   SECTION 9.08  

Right of Setoff

     95   SECTION 9.09  

Governing Law; Jurisdiction; Consent to Service of Process

     95   SECTION 9.10  

WAIVER OF JURY TRIAL

     96   SECTION 9.11  

Headings

     96   SECTION 9.12  

Confidentiality

     96   SECTION 9.13  

Several Obligations; Nonreliance; Violation of Law

     97   SECTION 9.14  

USA PATRIOT Act

     97   SECTION 9.15  

Disclosure

     97   SECTION 9.16  

Appointment for Perfection

     97   SECTION 9.17  

Interest Rate Limitation

     98   SECTION 9.18  

No Advisory or Fiduciary Responsibility

     98   SECTION 9.19  

Marketing Consent

     98   SECTION 9.20  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     98   SECTION 9.21  

No Fiduciary Duty, etc

     99   SECTION 9.22  

Intercreditor Agreement

     99  

ARTICLE X LOAN GUARANTY

     100   SECTION 10.01  

Guaranty

     100   SECTION 10.02  

Guaranty of Payment

     100   SECTION 10.03  

No Discharge or Diminishment of Loan Guaranty

     100   SECTION 10.04  

Defenses Waived

     101   SECTION 10.05  

Rights of Subrogation

     101   SECTION 10.06  

Reinstatement; Stay of Acceleration

     101   SECTION 10.07  

Information

     101   SECTION 10.08  

[Reserved]

     101   SECTION 10.09  

Taxes

     102   SECTION 10.10  

Maximum Liability

     102   SECTION 10.11  

Contribution

     102   SECTION 10.12  

Liability Cumulative

     103  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Commitment Schedule

Schedule 3.05

     —       

Properties

Schedule 3.06

     —       

Disclosed Matters

Schedule 3.12

     —       

Material Agreements

Schedule 3.14

     —       

Insurance

Schedule 3.15

     —       

Capitalization and Subsidiaries

Schedule 3.24

     —       

Regulatory Matters

Schedule 3.25

     —       

Deposit Accounts and Other Accounts

Schedule 4.01(f)

     —       

Prior Indebtedness

Schedule 5.16

     —       

Post-Closing Obligations

Schedule 6.01

     —       

Existing Indebtedness

Schedule 6.02

     —       

Existing Liens

Schedule 6.04

     —       

Existing Investments

Schedule 6.10

     —       

Existing Restrictions

Schedule 9.01

     —       

Notices

EXHIBITS:

 

Exhibit A

     —       

Form of Assignment and Assumption

Exhibit B

     —       

Form of Notice of Conversion or Continuation

Exhibit C

     —       

Form of Compliance Certificate

Exhibit D

     —       

Form of Notice of Borrowing

Exhibit E-1

     —       

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-2

     —       

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit E-3

     —       

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-4

     —       

U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal Income
Tax Purposes)

 

-iv-



--------------------------------------------------------------------------------

This SECOND LIEN CREDIT AGREEMENT, dated as of March 8, 2019 (as it may be
amended or modified from time to time, this “Agreement”), is entered into by and
among RTI SURGICAL, INC., a Delaware corporation, the other Loan Parties party
hereto, the Lenders party hereto, and ARES CAPITAL CORPORATION, as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquired Business” has the meaning assigned to such term in Section 4.01(b).

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person.

“Administrative Agent” means Ares Capital Corporation, in its capacity as
administrative agent for the Lenders hereunder and its successors and permitted
assigns in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Term Loan Exposure” means, at any time, the aggregate Term Loan
Exposure of all the Lenders at such time.

“Anti-Corruption Laws” means any and all laws, rules or regulations relating to
corruption or bribery, including, but not limited to, the FCPA and the U.K.
Bribery Act 2010.

“Anti-Money Laundering Laws” means any and all laws, rules or regulations
relating to money laundering or terrorism financing, including (a) 18 U.S.C. §§
1956 and 1957; and (b) the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., as
amended by the PATRIOT Act, and its implementing regulations.

 

-1-



--------------------------------------------------------------------------------

“Applicable Margin” means the applicable margin for loans bearing interest by
reference to LIBOR or for loans bearing interest by reference to Base Rate, as
the case may be, in each case, in effect from time to time determined as set
forth below based upon the applicable Total Net Leverage Ratio then in effect
pursuant to the appropriate column under the table below (such table the
“Pricing Grid”):

 

Total Net Leverage Ratio

   Base Rate
Margin     LIBOR
Margin  

Greater than 6.50:1.00

     7.50 %      8.50 % 

Less than or equal to 6.50:1.00, but greater than 4.50:1.00

     7.00 %      8.00 % 

Less than or equal to 4.50:1.00, but greater than 3.50:1.00

     6.75 %      7.75 % 

Less than or equal to 3.50:1.00, but greater than 2.50:1.00

     6.50 %      7.50 % 

Less than or equal to 2.50:1.00

     6.00 %      7.00 % 

The Applicable Margin shall be adjusted from time to time upon delivery to
Administrative Agent of the financial statements for each fiscal quarter
required to be delivered pursuant to Section 5.01 hereof accompanied by a
Compliance Certificate with a written calculation of the Total Net Leverage
Ratio certified on behalf of the Borrower by a Financial Officer of the Borrower
as of the end of the fiscal quarter for which such financial statements are
delivered (each such date of determination, an “Applicable Margin Determination
Date”). If such calculation indicates that the Applicable Margin shall increase
or decrease, then on the first day of the calendar month following the date of
delivery of such financial statements and Compliance Certificate with such
written calculation, the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that during the continuance of any Event of
Default, including if the Borrower shall fail to deliver any such financial
statements for any such fiscal month by the date required pursuant to
Section 5.01, then, at the Administrative Agent’s or Required Lenders’ election,
effective as of the first day of the calendar month following the end of the
fiscal month during which such financial statements were to have been delivered,
and continuing through the first day of the calendar month following the date
(if ever) when such financial statements and such written calculation are
finally delivered, the Applicable Margin shall be conclusively presumed to equal
the highest Applicable Margin specified in the Pricing Grid. Notwithstanding
anything herein to the contrary, Incremental Term Loans shall have the
Applicable Margin set forth in the applicable amendment or joinder agreement. As
of the Effective Date, the Applicable Margins are equal to: (i) if a Base Rate
Loan, 7.00% per annum and (ii) if a LIBOR Loan, 8.00% per annum and shall remain
at such levels until the first Applicable Margin Determination Date.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 5.01 is inaccurate, and such inaccuracy, if corrected, would
have led to the imposition of a higher Applicable Margin for any period than the
Applicable Margin applied for that period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for that period, (ii) the Applicable
Margin shall be determined based on the corrected Compliance Certificate for
that period, and (iii) the Borrower shall immediately pay to the Administrative
Agent (for the account of the Lenders that hold the Loans at the time such
payment is received, regardless of whether those Lenders held the Loans during
the relevant period) the accrued additional interest owing as a result of such
increased Applicable Margin for that period. This paragraph shall not limit the
rights of Administrative Agent or the Lenders with respect to Section 2.13 and
Article VII hereof, and shall survive the termination of this Agreement until
the payment in full in cash of the aggregate outstanding principal balance of
the Loans.

“Applicable Margin Determination Date” has the meaning assigned to such term in
the definition of “Applicable Margin”.

 

-2-



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Term Loan Exposure and the
denominator of which is the Aggregate Term Loan Exposure; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Term Loan Exposure shall be disregarded.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Base Rate” means a floating rate of interest per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
(which shall not be less than 0% per annum) plus 0.50% and (c) the sum of LIBOR
for an interest period of one month (giving effect to the minimum LIBOR rate of
1.00% per annum), plus the excess of the LIBOR Margin (as set forth in the
definition of “Applicable Margin”) over the Base Rate Margin (as set forth in
the definition of “Applicable Margin”). Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Billing Statements” has the meaning assigned to such term in Section 2.18(g).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” means RTI Surgical, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with LIBOR or any LIBOR
Loans, the term “Business Day” shall also exclude any day on which banks are not
open for general business in London.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or Group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither (i) nominated by the board of directors of the Parent
nor (ii) appointed by directors so nominated; (c) the Parent shall cease to own,
free and clear of all Liens or other encumbrances, 100% of the outstanding
voting Equity Interests of any of its Subsidiaries on a fully diluted basis
(except as permitted pursuant to Sections 6.03, 6.04 and 6.05); or (d) a “change
in control”, however so defined in the Revolving Credit Agreement or any
document governing Subordinated Indebtedness, shall occur.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented, except to the
extent required to be complied with on the date hereof.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans made on the
Effective Date or Incremental Term Loans (if made as a separate class of Term
Loans).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Security Agreement.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Loan Party and delivered to the Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Comparable Treasury Issue” means the United States Treasury security selected
by a Reference Treasury Dealer appointed by the Administrative Agent after
consultation with Borrower as having a maturity nearest to the first anniversary
of the Effective Date that would be utilized, at the time of selection and in
accordance with customary financial practice, in pricing new issues of corporate
debt securities of comparable maturity to the remaining period prior to the
first anniversary of the Effective Date.

“Comparable Treasury Price” means, for any date, (a) the average of the bid and
asked prices for the Comparable Treasury Issue (expressed in each case as a
percentage of its principal amount) on the third Business Day preceding such
date, as set forth in the most recently published statistical release designated
“H.15(519)” (or any successor release) published by the Board of Governors of
the Federal Reserve System of the United States of America and which establishes
yields on actively traded United States Treasury securities adjusted to constant
maturity under the caption “Treasury Constant Maturities”, or (b) if such
release (or any successor release) is not published or does not contain such
prices on such Business Day, the average of the Reference Treasury Dealer
Quotations for such date.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d).

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter (or, as the context requires, a
period of 12-consecutive months ending at the end of the applicable month).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Testing Period” has the meaning set forth in the Revolving Credit
Agreement (as in effect on the date hereof).

“Credit Parties” means each of the Administrative Agent and each other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender (other than Administrative Agent) that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Term Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations or has
made

 

-5-



--------------------------------------------------------------------------------

a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligations to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within one Business Day after written request by the Administrative
Agent or the Borrower, to confirm in writing in a manner satisfactory to the
Administrative Agent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a bankruptcy or insolvency
proceeding, (ii) had a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, (iii) taken any action in furtherance of, or indicated
its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the U.S. or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error.

“Deposit Account” has the meaning assigned to such term in the Security
Agreement.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disposition” means, with respect to any Person, any sale, transfer, lease,
contribution, division or other conveyance (including by way of merger) of, or
the granting of options, warrants or other rights to, any of such Person’s or
their respective Subsidiaries’ assets (including Accounts and Equity Interests
of Subsidiaries) to any other Person in a single transaction or series of
transactions.

“Disqualified Institution” means (a) a Person designated by Borrower, by written
notice delivered to the Administrative Agent on or prior to the Effective Date,
as a (x) disqualified institution, or (y) competitor of Borrower or its
subsidiaries (“Disqualified Competitors”) or (b) any Person that is clearly
identifiable, solely on the basis of such Person’s name, as an affiliate of any
Person referred to in clause (a)(x) or (a)(y) above; provided, however, that
Disqualified Institutions shall (A) exclude any Person that Borrower has
designated as no longer being a Disqualified Institution by written notice
delivered to Agent from time to time and (B) include any Person that is added as
a Disqualified Institution, pursuant to a written supplement to the list of
Disqualified Institutions, that is delivered by Borrower after the Effective
Date to the Administrative Agent.

“Division/Series Transaction” means, with respect to the Loan Parties and their
Subsidiaries, that any such Person (a) divides into two or more Persons (whether
or not the original Loan Party or Subsidiary thereof survives such division) or
(b) creates, or reorganizes into, one or more series, in each case as
contemplated under the Laws of any jurisdiction.

 

-6-



--------------------------------------------------------------------------------

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S. (excluding any possession or territory
thereof).

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, (v) any other non-cash charges for such period (but excluding (x) any
non-cash charge in respect of an item that was included in Net Income in a prior
period and (y) non-cash charges that relate to the write-down or write-off of
inventory, except, in the case of this clause (y), where (I) such inventory was
manufactured or purchased by a Loan Party on or before December 31, 2016, (II)
such write-down or write-off of such inventory occurs on or prior to the date
that is the second anniversary of the Effective Date and (III) the aggregate
amount of such non-cash charges does not exceed (A) during the period commencing
on the Effective Date and ending on March 8, 2020, $14,000,000 in the aggregate
for such period and (2) during the period commencing on March 9, 2020 and ending
on March 8, 2021, $14,000,000 in the aggregate for such period), (vi) in each
case to the extent calculated in good faith and factually supportable pursuant
to documentation and analysis delivered to Administrative Agent, the amount of
any restructuring charge, reserve, integration cost or other business
optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Net Income including, without limitation,
those related to severance, retention, signing bonuses, relocation, recruiting
and other employee related costs; provided, that the aggregate amount added back
to Net Income pursuant to this clause (vi) shall not exceed 10% of EBITDA,
(vii) in each case to the extent incurred after the Effective Date and without
duplication of clause (ix) below, the amount of other customary and reasonable
accruals, payments and expenses (including legal, tax, structuring and other
costs and expenses) incurred during such period in connection with any
Acquisition, Investment, Restricted Payment, issuance of Equity Interests or
other incurrence of Indebtedness or disposition permitted hereunder (whether or
not any such transaction undertaken was completed), (viii) the amount of any
expenses, charges or losses for such period that are covered by indemnification
or other reimbursement provisions in connection with any Acquisition,
Investment, Restricted Payment, issuance of Equity Interests or other incurrence
of Indebtedness or disposition permitted hereunder, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination, (ix) other expenses, charges or losses disclosed to the
Administrative Agent prior to the Effective Date and acceptable to the
Administrative Agent, and (x) any non-recurring fees, cash charges and other
cash expenses (including severance costs) made or incurred in connection with
the initial Transactions that are paid or otherwise accounted for within 180
days of consummation of the initial Transactions in an amount not to exceed
$12,500,000, minus (b) without duplication and to the extent included in Net
Income, (i) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period and (ii) any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP); provided, that for any Covenant Testing Period ending on
or prior to November 30, 2019, EBITDA for any of the following months, shall be
deemed to be:

 

Calendar Month

   EBITDA  

March 31, 2018

   $ 3,387,000  

April 30, 2018

   $ 1,404,000  

May 31, 2018

   $ 2,617,000  

June 30, 2018

   $ 3,991,000  

 

-7-



--------------------------------------------------------------------------------

July 31, 2018

   $ 1,601,000  

August 31, 2018

   $ 2,463,000  

September 30, 2018

   $ 3,884,000  

October 31, 2018

   $ 1,715,000  

November 30, 2018

   $ 1,056,000  

December 31, 2018

   $ 3,441,000  

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EDGAR” means SEC’s Electronic Data Gathering, Analysis and Retrieval System
(EDGAR).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is March 8, 2019.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” has the meaning assigned to such term in Section 9.04.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any written contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

 

-8-



--------------------------------------------------------------------------------

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for a specified period, the excess (if any), of:
(a) EBITDA for such period, less (b) the sum for such period (without
duplication and to the extent that the following amounts have not already been
deducted in determining EBITDA for such period) of (i) Interest Expense paid in
cash, (ii) scheduled or mandatory principal payments (excluding mandatory
payments pursuant to Sections 2.26(a)(i), (ii) or (iii)) made during such
period, (iii) Taxes based on income paid in cash by the Parent and its
Subsidiaries, (iv) Capital Expenditures made in cash during such period (and not
financed), (v) any costs, expenses and/or charges described in clause (x) of the
definition of “EBITDA” to the extent paid in the cash during such period,
(vi) the purchase price paid in cash for all Permitted Acquisitions to the
extent paid in cash (and not financed), (vii) increases (or minus decreases) in
Working Capital for such period, (viii) Restricted Payments permitted by
Section 6.08 and made in cash (and not financed) with respect to Equity
Interests in the Parent during such period, and (ix) any other amounts paid in
cash (and not financed) and added back to net income (or loss) in the
calculation of EBITDA during such period.

“Excluded Account” means (i) petty cash accounts for which the aggregate balance
does not exceed $200,000, (ii) tax, escrow and trust accounts, and
(iii) payroll, workers compensation, fiduciary and other employee wage and
benefit accounts.

 

-9-



--------------------------------------------------------------------------------

“Excluded Assets” means (a) all leasehold interests, (b) governmental licenses
or state or local franchises, charters and authorizations to the extent a
security interest thereon is prohibited or restricted by applicable law,
(c) pledges and security interests prohibited or restricted by applicable law
(after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law), other than proceeds or receivables thereof (with no
requirement to obtain the consent of any Governmental Authority or third party,
including, without limitation, no requirement to comply with the Federal
Assignment of Claims Act or any similar statute to the extent that the
applicable Loan Party has not complied with the applicable law in order to
eliminate such prohibition or restriction), (d) any lease, license, permit or
agreement or any property subject to such lease, license, permit or agreement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license, permit or agreement or create a right of
termination in favor of any other party thereto (other than Borrower or a
Guarantor) or otherwise require consent thereunder (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law), other
than proceeds or receivables thereof, the assignment of which is expressly
deemed effective under the UCC or other applicable law notwithstanding such
prohibition, (e) any assets to the extent a security interest in such assets
could result in adverse tax consequences or adverse regulatory consequences, in
each case, as reasonably determined by the Borrower in consultation with the
Administrative Agent, (f) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, (g) interests in joint ventures and non-wholly owned Subsidiaries which
cannot be pledged without the consent of third parties, (h) any property subject
to a purchase money financing permitted to be incurred pursuant to the Loan
Documents, to the extent that a grant of a security interest in such property
would violate or invalidate such financing (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law), other
than proceeds or receivables thereof, (i) assets where the cost of obtaining a
security interest therein exceeds the practical benefit to the Lenders afforded
thereby, in each case, as reasonably determined by the Administrative Agent,
(j) margin stock, (k) voting Equity Interests of any CFC or FSHCO in excess of
65% of any such class of Equity Interests (or such greater percentage that, due
to a change in applicable law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such CFC or FSHCO for U.S.
Federal income tax purposes to be treated as a deemed dividend to such foreign
Subsidiary’s U.S. parent and (2) could not reasonably be expected to cause any
adverse tax consequences in the reasonable opinion of the Borrower in
consultation with the Administrative Agent), (l) any fee interest in owned real
property with a fair market value of less than $1,000,000, and (m) Excluded
Accounts, (n) all motor vehicles or other assets subject to certificates of
title.

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Subsidiary to
the extent a Guarantee hereunder by such Subsidiary is prohibited or restricted
by contracts or applicable law (including any requirement to obtain Governmental
Authority or regulatory authority or third party consent, approval, license or
authorization) on the Effective Date or on the date of Acquisition of such
Subsidiary (so long as such prohibition or restriction is not created or entered
into in contemplation of or in connection with such Person becoming a
Subsidiary), (c) any Domestic Subsidiary that has no material liabilities and
owns no material assets, other than Equity Interests of one or more Foreign
Subsidiaries that is a “controlled foreign corporation” (in each case, a “CFC”)
as defined in Section 957 of the Code and assets incidental or related thereto
such as intercompany debt of the same CFC (each a “FSHCO”) and (d) any other
Subsidiary to the extent the Borrower and the Administrative Agent determine
that the cost and/or burden of obtaining a Guarantee of the Obligations by such
Subsidiary outweighs the benefits provided thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof),
(ii) that are Other Connection Taxes or (iii) that are branch profits Taxes
imposed by the U.S.; (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Term Loan Commitment pursuant to the
applicable law in effect on the date on which (i) such Lender or a Beneficial
Owner with

 

-10-



--------------------------------------------------------------------------------

respect thereto acquires such interest in the Loan or Term Loan Commitment
(other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender or Beneficial Owner changes its lending
office (other than a change made at the request of any Loan Party), except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Term Loan Commitment or to
such Lender immediately before it changed its lending office; (c) U.S. Federal
withholding Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f); and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Facility” has the meaning assigned to such term in Section 2.01(c).

“Extended Term Loan” has the meaning assigned to such term in Section 9.02(f).

“Extending Lender” has the meaning assigned to such term in Section 9.02(f).

“Extension” has the meaning assigned to such term in Section 9.02(f).

“Extension Offer” has the meaning assigned to such term in Section 9.02(f).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into with respect thereto and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among with the U.S. and implementing such
Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder.

“FDA” means the United States Food and Drug Administration and any successor
thereto.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the next succeeding Business Day; provided, (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Ares on such day on such transactions similar in
size and tenor of the Loans as determined by the Administrative Agent in its
sole discretion.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“First Lien Obligations” means the “First Lien Obligations” as defined in the
Intercreditor Agreement.

“Fixed Asset Amortization Amount” means $247,000.

“Fixed Charge Coverage Ratio” means, at any date, the ratio as determined for
the Parent and its Subsidiaries on a consolidated basis of (a) EBITDA minus the
unfinanced portion of Capital Expenditures minus expenses for taxes paid in cash
minus dividends or distributions paid in cash minus unfinanced

 

-11-



--------------------------------------------------------------------------------

Capital Lease Obligations paid in cash to (b) Fixed Charges, all calculated for
the period of twelve consecutive calendar months ended on such date (or, if such
date is not the last day of a calendar month, ended on the last day of the
calendar month most recently ended prior to such date); provided, that for any
Covenant Testing Period ending on or prior to November 30, 2019, with respect to
the calculation of the Fixed Charge Coverage Ratio,

(a)    EBITDA minus the unfinanced portion of Capital Expenditures minus
expenses for taxes paid in cash minus dividends or distributions paid in cash
minus unfinanced Capital Lease Obligations paid in cash, for any of the
following months, shall be deemed to be:

 

Calendar Month

   EBITDA  

March 31, 2018

     $2,864,000  

April 30, 2018

     $670,000  

May 31, 2018

     $2,316,000  

June 30, 2018

     $3,118,000  

July 31, 2018

     $1,018,000  

August 31, 2018

     $991,000  

September 30, 2018

     $2,651,000  

October 31, 2018

     $1,214,000  

November 30, 2018

     ($590,000)  

December 31, 2018

     $1,653,000; and  

(b)    Fixed Charges, for any of the following months, shall be deemed to be:

 

Calendar Month

   Fixed Charges  

March 31, 2018

     $1,125,000  

April 30, 2018

     $792,000  

May 31, 2018

     $0  

June 30, 2018

     $582,000  

July 31, 2018

     $149,000  

August 31, 2018

     $437,000  

September 30, 2018

     $451,000  

October 31, 2018

     $418,000  

November 30, 2018

     $430,000  

December 31, 2018

     $423,000.  

For purposes of this Agreement, the unfinanced portion of Capital Expenditures
shall not include (i) any additions to property, plant and equipment and other
capital expenditures made with (A) the proceeds of any equity securities issued
or capital contributions received by the Parent (and concurrently contributed to
the applicable Subsidiary) in connection with such capital expenditures, (B) the
proceeds from any casualty insurance or condemnation or eminent domain, to the
extent that the proceeds therefrom are utilized for capital expenditures within
twelve months of the receipt of such proceeds, (C) the proceeds or consideration
received from any sale, trade in or other disposition of any Subsidiary’s assets
(other than assets constituting Collateral consisting of Inventory and
Accounts), to the extent that the proceeds and/or consideration therefrom are
utilized for capital expenditures within twelve months of the receipt of such
proceeds (or committed to be reinvested within twelve (12) months of receipt of
such proceeds and actually reinvested within eighteen (18) months of such
receipt), (ii) any such expenditures which constitute a Permitted Acquisition,
or (iii) any expenditures which are contractually required to be, and are,
reimbursed to the Subsidiaries in cash by a third party (including landlords)
during such period of calculation.

 

-12-



--------------------------------------------------------------------------------

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made, plus
the Fixed Asset Amortization Amount, all calculated for the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Fixtures” has the meaning assigned to such term in the Security Agreement.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“FSHCO” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.

“Funded Debt” means, as of any date of determination, all then outstanding
Indebtedness of the Parent and its Subsidiaries, on a consolidated basis, of the
type described in clauses (a), (b), (e) and (h) of the defined term
“Indebtedness”.

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor Payment” has the meaning assigned to such term in Section 10.11(a).

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is

 

-13-



--------------------------------------------------------------------------------

petroleum, petroleum-related, or a petroleum by-product, asbestos or
asbestos-containing material, polychlorinated biphenyls, flammable, explosive,
radioactive, freon gas, radon, or a pesticide, herbicide, or any other
agricultural chemical, in each case that is regulated under Environmental Law.

“Incremental Effective Date” has the meaning set forth in Section 2.01(c).

“Incremental Term Loan” has the meaning set forth in Section 2.01(c).

“Incremental Term Loan Commitment” has the meaning set forth in Section 2.01(c).

“Incremental Term Loan Commitment Request” has the meaning set forth in
Section 2.01(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out, and (l) any other Off-Balance Sheet Liability,
and (m) obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include trade payables and accrued
expenses incurred in the ordinary course of business or obligations of such
Person for earnouts, deferred purchase price consideration and similar payment
obligations (unless such earnouts, deferred purchase price consideration or
similar payment obligations are required to be recorded as liabilities on a
balance sheet of such Person in accordance with GAAP, in which case such
obligations shall constitute Indebtedness under this Agreement in all cases),
purchase price adjustments and profit sharing arrangements until such time as
the amount of any such payments are reasonably determined and not contested in
good faith. The amount of Indebtedness of any Person in which recourse is
limited to an identified asset shall be equal to the lesser of (i) the unpaid
amount of such obligation and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

 

-14-



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Effective Date, between the Administrative Agent and the Revolving Agent
and acknowledged by the Loan Parties, as it may be amended, restated,
supplemented or otherwise modified from time to time, pursuant to the terms
thereof.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Parent and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Parent and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Parent and its Subsidiaries for such period in
accordance with GAAP.

“Interest Period” means, with respect to any LIBOR Loan, the interest period
applicable thereto, as determined pursuant to Section 2.09.

“Interest Rate Reset Date” means, with respect to any Interest Period, the date
that is two (2) Business Days prior to the first day of such Interest Period.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” has the meaning assigned to such term in Section 6.01.

“IRS” means the United States Internal Revenue Service.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption.

“LIBOR” means, for any Interest Period, the per annum rate equal to the greater
of (a)(i) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by the Administrative Agent to be the offered rate which appears
on the page of the Reuters Screen which displays the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) (such page currently being Reuters
Screen LIBOR01 Page) for deposits (for delivery on the first day of such period)
for a one-month period in dollars, determined as of approximately 11:00 a.m.
(London, England time) on the related Interest Rate Reset Date, or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits (for delivery on the first day of such period) for a
one-month period in dollars, determined as of approximately 11:00 a.m. (London,
England time) on the related Interest Rate Reset Date, or (iii) in the event the
rates referenced in the preceding clauses (i) and (ii) are not available, the
rate per annum (rounded to the nearest 1/100 of 1%) equal to the offered
quotation rate to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan for
which LIBOR is then being determined with maturities equal to a one-month period
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Reset Date (which shall not be less than 0% per annum) and (b) 1.00% per annum.

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
LIBOR.

 

-15-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, the Collateral Documents, the Loan Guaranty,
any Obligation Guaranty, the Intercreditor Agreement and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lender and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements, letter of credit applications,
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party, other than Excluded Subsidiaries.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, the Parent, the Borrower, the Borrower’s
Domestic Subsidiaries and any other Person who becomes a party to this Agreement
pursuant to a joinder agreement and their respective successors and assigns, and
the term “Loan Party” means any one of them or all of them individually, as the
context may require.

“Loans” means the term loans made by the Lenders pursuant to this Agreement.

“Make Whole Premium” means an amount equal to the sum of the present value as of
such date of (a) the prepayment fee with respect to such principal amount of
Term Loans that would have been payable pursuant to Section 2.25(a) if such
principal amount of Term Loans had been prepaid on the day following the first
anniversary of the Effective Date, plus (b) the amount of interest that would
have been payable in respect of such principal amount of Term Loans from the
date of such prepayment through the first anniversary of the Effective Date if
such prepayment had not been made, computed using a discount rate equal to the
Treasury Rate as of such date of prepayment, plus 0.50% and discounting in
accordance with accepted financial practice applying the discount rate on a
quarterly basis. For purposes of clause (b) of this definition, the amount of
interest shall be calculated using the interest rate in effect as of the date of
such prepayment for the Term Loans so prepaid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, or financial condition of the Parent and its Subsidiaries taken as a
whole, (b) the ability of any Loan Party to perform any of its obligations under
the Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and other Secured Parties) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent or the Lenders under any of the Loan
Documents.

“Material Indebtedness” means any Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Parent and its Subsidiaries in an aggregate principal amount exceeding
$11,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Parent or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

 

-16-



--------------------------------------------------------------------------------

“Maturity Date” means December 5, 2023.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 9.02.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by any Loan Party or any
of its Subsidiaries in connection with such Casualty Event (net of all
reasonable and customary collection expenses thereof (including, without
limitation, any legal or other professional fees)), but excluding any proceeds
or awards required to be paid to a creditor (other than the Lenders) which holds
a first priority Lien permitted by Section 6.01(e), 6.01(h), 6.01(j) or
Section 6.01(t) on the property which is the subject of such Casualty Event, and
less any Taxes payable by such Person on account of such insurance proceeds or
condemnation award, actually paid, assessed or estimated in good faith by
Borrower after consultation with Administrative Agent to be payable within the
next 12 months in cash in connection with such Casualty Event.

“Net Debt Proceeds” means, with respect to the sale, incurrence or issuance by
any Loan Party or any of its Subsidiaries of any Indebtedness, but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a first priority Lien permitted by Section 6.01(t) on the property,
the excess of: (a) the gross cash proceeds received by such Loan Party or any of
its Subsidiaries from such sale, incurrence or issuance, over (b) all reasonable
and customary underwriting commissions and legal, investment banking,
underwriting, brokerage, accounting and other professional fees, sales
commissions and disbursements and all other reasonable fees, expenses and
charges, in each case actually incurred in connection with such sale, incurrence
or issuance which have not been paid and are not payable to Affiliates of such
Loan Party or any of its Subsidiaries in connection therewith.

“Net Disposition Proceeds” means, with respect to any Disposition by any Loan
Party or any of its Subsidiaries, the excess of: (a) the gross cash proceeds
received by such Person from such Disposition, but excluding any proceeds or
awards required to be paid to a creditor (other than the Lenders) which holds a
first priority Lien permitted by Section 6.01(e), 6.01(j) and 6.01(t) on the
property which is the subject of such Disposition, over (b) the sum of: (i) all
reasonable and customary legal, investment banking, underwriting, brokerage and
accounting and other professional fees, sales commissions and disbursements and
all other reasonable fees, expenses and charges, in each case actually incurred
in connection with such Disposition which have not been paid and are not payable
to Affiliates of such Person, and (ii) all Taxes payable by such Person on
account of proceeds from such Disposition, actually paid, assessed or estimated
in good faith by Borrower after consultation with Administrative Agent to be
payable in cash within the next 12 months in connection with such proceeds, and
(iii) the amount of such cash or Permitted Investments required to repay any
Indebtedness (other than the Obligations), so long as such Indebtedness is
permitted under this Agreement and is permitted to be senior to or pari passu
with the Obligations in right of payment) and no Event of Default shall have
occurred and be continuing at the time of payment of such Indebtedness or would
arise after giving effect to such payment.

 

-17-



--------------------------------------------------------------------------------

“Net Income” means, for any period, the consolidated net income (or loss) of the
Parent and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any other Subsidiary, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Parent or any
other Subsidiary has an ownership interest, except to the extent that any such
income is actually received by the Parent or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Note” means a Term Loan Note.

“Notice of Borrowing” has the meaning set forth in Section 2.03(a).

“Notice of Conversion or Continuation” has the meaning set forth in
Section 2.08.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees, premiums and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Borrower and
the other Loan Parties to any of the Lenders, the Administrative Agent or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or other
instruments at any time evidencing any thereof.

 

-18-



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“Original Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) [reserved], (iii) the indefeasible payment in full in cash of the
accrued and unpaid fees, (iv) the indefeasible payment in full in cash of all
reimbursable expenses and other Secured Obligations (other than Unliquidated
Obligations for which no claim has been made and other obligations expressly
stated to survive such payment and termination of this Agreement), together with
accrued and unpaid interest thereon, and (v) the termination of all Term Loan
Commitments.

“Parent” means Bears Holding Sub, Inc., a Delaware corporation.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
without limitation all Registrations.

 

-19-



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a)    such Acquisition is not a hostile or contested acquisition, and, if
applicable, has been approved by the target’s board of directors;

(b)    immediately after giving effect to the Acquisition, the Loan Parties
shall be in compliance with Section 6.03(b);

(c)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, no Default or Event of
Default exists or would result therefrom;

(d)    as soon as available, but not less than (i) ten (10) days prior to such
Acquisition, the Borrower has provided the Administrative Agent (A) notice of
such Acquisition and (B) if the aggregate consideration for such purchase or
acquisition is greater than $5,000,000, a copy of all business and financial
information reasonably requested by the Administrative Agent including pro forma
financial statements and statements of cash flow and (ii) five (5) Business Days
prior to such Acquisition, the Borrower has provided the Administrative Agent a
near-final draft of the purchase agreement for such Acquisition;

(e)    if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower and a Loan Party pursuant to the terms
of this Agreement;

(f)    if such Acquisition is an acquisition of assets, such Acquisition is
structured so that the Borrower or another Loan Party shall acquire such assets;

(g)    if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

(h)    (i) if such Acquisition involves a merger or a consolidation involving
the Borrower, either (A) the Borrower shall be the surviving entity or (B) the
surviving entity shall become the Borrower, or (ii) if such Acquisition involves
a merger or a consolidation involving a Loan Party that is not the Borrower,
either (A) such Loan Party shall be the surviving entity or (B) the surviving
entity shall become a Loan Party;

(i)    [reserved];

(j)    all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of the Borrower or a Loan Party, as applicable,
required under Section 5.15 shall have been taken or, within the times specified
therein, will be taken;

(k)    the Borrower shall have delivered to the Administrative Agent (i) the
final executed material documentation relating to such Acquisition, (ii) to the
extent required in such material documentation, copies of all required
regulatory and third party approvals and (iii) copies of environmental
assessments satisfactory to the Administrative Agent, in each case, promptly,
upon the request therefor from the Administrative Agent following the
consummation of such Acquisition;

(l)    except with respect to an Acquisition in which the aggregate
consideration for such purchase or acquisition is less than $25,000,000, the
Borrower shall have delivered to the Administrative Agent (i) a description of
the proposed Acquisition and (ii) a quality of earnings report, in each case,
prior to closing of the Acquisition;

 

-20-



--------------------------------------------------------------------------------

(m)    after giving pro forma effect to the Acquisition, as of the last day of
the fiscal quarter for which financial statements have been delivered pursuant
to Section 5.01, (i) the Total Net Leverage Ratio recomputed after giving pro
forma effect thereto shall not exceed 5.10:1.00 and (ii) the Total Net Leverage
Ratio recomputed on a pro forma basis as of the last day of the most recent
month for which financial statements have been delivered shall not exceed the
maximum Total Net Leverage Ratio permitted under Section 6.12(b) at such time;
and

(n)    the consideration for all purchases and acquisitions of (x) Equity
Interests of targets that will not become Loan Guarantors and (y) assets that
will not constitute Collateral shall not exceed $25,000,000 in the aggregate.

“Permitted Earnouts” of a Person means any earnout payment or similar
obligations of such Person incurred in connection with an Acquisition.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within two years from the date of acquisition
thereof;

 

-21-



--------------------------------------------------------------------------------

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, credit rating
obtainable of at least A+ from S&P, A1 from Moody’s or P1 from Moody’s;

(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P and Aaa by Moody’s; and

(f)    investments consisting of cash.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Amount” has the meaning assigned to such term in Section 2.13(g).

“PIK Debt” means Subordinated Indebtedness the interest of which is not
permitted to be paid in cash but instead must be paid in kind by capitalizing
such interest and adding it to the principal balance of such Subordinated
Indebtedness.

“PIK Option” has the meaning assigned to such term in Section 2.13(g).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Price” has the meaning assigned to such term in Section 2.25(a).

“Pricing Grid” has the meaning assigned to such term in the definition of
“Applicable Margin”.

“Prime Rate” means the rate last quoted by The Wall Street Journal (or another
national publication selected by the Administrative Agent) as the Prime Rate.

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 4.01(f) hereto.

“Products” means any item or any service that is designed, created,
manufactured, managed, performed, or otherwise used, offered, or handled by or
on behalf of the Loan Parties or any of their Subsidiaries.

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

-22-



--------------------------------------------------------------------------------

“Public Health Laws” means all applicable Requirements of Law relating to the
procurement, development, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, sale, or promotion
of any drug, medical device, food, dietary supplement, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.), similar state laws, controlled substances laws, pharmacy
laws, or consumer product safety laws, or subject to regulation under any
foreign equivalent law or regulation, as applicable.

“Purchase Agreement” means the Master Transaction Agreement dated as of
November 1, 2018, by and among the Borrower, PS Spine Holdco, LLC, a Delaware
limited liability company, Parent and Bears Merger Sub, Inc., a Delaware
corporation, together with the schedules and exhibits thereto, as in effect on
the date hereof or as modified in accordance with the terms thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Permitted Investments of the Loan Parties that is in
deposit accounts or in securities accounts, or any combination thereof, which
deposit accounts and securities accounts are (i) the subject of Deposit Account
Control Agreements or (ii) maintained with the Revolving Agent (so long as the
Revolving Agent agrees, pursuant to the Intercreditor Agreement, to serve as the
Administrative Agent’s bailee for perfection purposes) and, in each case, are
maintained by a branch office of the applicable bank or securities intermediary
located within the United States of America.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender, or any combination thereof (as the context requires).

“Reference Treasury Dealer” means an Affiliate of the Administrative Agent that
is a primary United States Government securities dealer in New York City (a
“Primary Treasury Dealer”) designated by the Administrative Agent; provided that
if the foregoing shall cease to be a Primary Treasury Dealer, the Administrative
Agent, with the consent of the Borrower, shall select another Primary Treasury
Dealer to act as Reference Treasury Dealer.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and on any date, the average, as determined by the
Administrative Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Administrative Agent by such Reference Treasury Dealer at 5:00
p.m. (New York time) on the third Business Day preceding such date.

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Registrations” means all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, service marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) held by, or applied by
contract to, any Loan Party or any of its Subsidiaries, that are required for
the research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the Products of any Loan Party or any of its
Subsidiaries.

“Regulatory Matters” means, collectively, activities and Products that are
subject to Public Health Laws.

 

-23-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having or holding Term Loan Exposures representing more than 50.0% of the sum of
the Aggregate Term Loan Exposure; provided, that if there are two (2) or more
Lenders, then Required Lenders means at least two (2) such Lenders (Lenders that
are Affiliates or Approved Funds of one another being considered as one
(1) Lender for purposes of this proviso).

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent or the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Parent or the
Borrower.

“Revolving Agent” means JPMorgan Chase Bank, N.A. and its successors and
permitted assigns in accordance with the terms thereof and of the Intercreditor
Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
June 5, 2018 by and among RTI SURGICAL, INC., a Delaware corporation, PIONEER
SURGICAL TECHNOLOGY, INC., a Michigan corporation, and the other borrowers from
time to time party thereto, as borrowers, the other Loan Parties party thereto,
the Lenders party thereto, and the Revolving Agent, as Administrative Agent, as
in effect on the date hereof or as may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof and of
the Intercreditor Agreement.

“Revolving Credit Documents” means (a) the Revolving Credit Agreement and
(b) each of the other agreements, instruments and other documents with respect
to the First Lien Obligations, including the “Loan Documents” as defined in the
Revolving Credit Agreement, all as in effect on the date hereof or as may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the Intercreditor Agreement.

“Revolving Lenders” means the “First Lien Secured Parties” as defined in the
Intercreditor Agreement.

 

-24-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state (including Her Majesty’s Treasury of the United
Kingdom), (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (d) the successors and assigns of each of the
foregoing.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Specified Acquisition Agreement Representations” means the representations and
warranties relating to a target in a Limited Condition Acquisition as are
material to the interests of the Administrative Agent and the Lenders, without
giving effect to any consent or waiver by any party to such Limited Condition
Acquisition Agreement or to any exception thereto or deviation therefrom that is
adverse to the interests of the Lenders, but only to the extent that the
applicable Loan Party (or its applicable Affiliate) has the right to terminate
their obligations under such Limited Condition Acquisition Agreement, or to
decline to consummate the related Acquisition pursuant to such Limited Condition
Acquisition Agreement, as a result of a breach of such representation or
warranty in such Limited Condition Acquisition Agreement, determined without
regard to whether any notice is required to be delivered by the applicable Loan
Party or any of its Affiliates party to such Limited Condition Acquisition
Agreement.

“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Sections 3.1, 3.2, 3.03, 3.06 (solely as it related to the
Loan Documents), 3.08, 3.13, 3.16, 3.18, 3.19 and 3.21 of this Agreement.

 

-25-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means unsecured Indebtedness consisting of notes or
loans under credit agreements, indentures or other similar agreements or
instruments; provided that (a)(i) the terms of such Indebtedness do not provide
for any scheduled repayment, mandatory redemption, redemption at the option of
the holders thereof or sinking fund obligations prior to the date that is one
hundred eighty (180) days after the latest maturity date in respect of any Loans
under this Agreement (including any Incremental Term Loans) in effect at the
time of the incurrence or issuance of such Indebtedness (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default, subject to the prior
repayment in full of the Obligations and (ii) the covenants, events of default,
guarantees and other terms of such Indebtedness are customary for similar
Indebtedness in light of then-prevailing market conditions and in any event
(x) dollar baskets, default triggers and covenant (including financial covenant)
levels are set back not less than fifteen percent (15%) as compared to
equivalent provisions of this Agreement and the other Loan Documents (subject to
customary reductions to and exclusions from such set-backs) and (y) when taken
as a whole (other than interest rate and redemption premiums), are not more
restrictive to the Loan Parties and their Subsidiaries than those set forth in
this Agreement (provided that a certificate of a responsible officer of the
Borrower delivered to Administrative Agent in good faith at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (ii)(y), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless
Administrative Agent provides notice to the Borrower of its objection during
such five (5) Business Day period) and such Indebtedness shall not be
cross-defaulted (but may be cross-accelerated) to the Obligations or the Loan
Documents; (b) such Indebtedness shall be expressly subordinated to the prior
payment in full in cash of the Obligations on terms and conditions reasonably
satisfactory to Agent; (c) immediately before and immediately after giving pro
forma effect to the incurrence of such Indebtedness, no Event of Default shall
have occurred and be continuing; and (d) no guaranty by any Subsidiary of such
Indebtedness shall be permitted unless such Subsidiary is a Loan Guarantor.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Parent or a Loan
Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Loan Parties shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” has the meaning assigned to such term in Section 2.01(a).

 

-26-



--------------------------------------------------------------------------------

“Term Loan Commitment” means, the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on the Commitment Schedule, or in the applicable Assignment
and Agreement pursuant to which such Lender shall have assumed its Term Loan
Commitment, as applicable. The aggregate amount of the Term Loan Commitments as
of the Effective Date is $100,000,000.

“Term Loan Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Term Loans at such time;
provided at any time prior to the making of the Term Loans, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Term Loan Commitment.

“Term Loan Repayment Amount” has the meaning set forth in Section 2.10(a).

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Parent and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a)(i) Total Indebtedness as of such date minus (ii) the Qualified Cash of the
Loan Parties as of such date in an amount not to exceed $10,000,000, to
(b) EBITDA for the four (4) fiscal quarter period ending on such date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions and the use of the proceeds thereof, the transactions
contemplated by the Purchase Agreement and the Revolving Credit Documents, and
the prepayment of the Prior Indebtedness.

“Treasury Rate” means, for any date, the rate per annum equal to the yield to
maturity of the Comparable Treasury Issue, compounded semi-annually, assuming a
price for such Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation (including any
guarantee) that is contingent in nature at such time; or (ii) an obligation to
provide collateral to secure the foregoing type of obligation.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

-27-



--------------------------------------------------------------------------------

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, as of any date of determination, the excess of (a) the
sum of all amounts (other than Qualified Cash) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Parent and its Subsidiaries at
such date over (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Parent and its Subsidiaries on
such date, including deferred revenue but excluding, without duplication,
(i) the current portion of any Funded Debt, (ii) the current portion of interest
and (iii) the current portion of current and deferred income Taxes.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Term Loan”). Borrowings also may be classified by Class (e.g., a “Term Loan
Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by or by Class and Type
(e.g., a “LIBOR Term Loan Borrowing”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references to “knowledge” of any Loan Party means the actual knowledge of
any senior officer of such Loan Party. For purposes of determining compliance
with any Section of Article VI at any time, in the even that any Indebtedness,
Lien, Investment, loan, advance, guarantee, acquisition, asset sale or
restricted payment meets the criteria of one or more than one of the categories
of transactions permitted pursuant to any clause of such Sections, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as reasonably determined, without duplication, by the
Borrower at such time.

 

-28-



--------------------------------------------------------------------------------

SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05    Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any other Loan Party makes any acquisition permitted
pursuant to Section 6.04 or disposition of assets outside the ordinary course of
business permitted by Section 6.05 during the period of four fiscal quarters of
the Borrower most recently ended, the Fixed Charge Coverage Ratio shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer of
the Borrower), as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred on the first
day of such four-quarter period.

SECTION 1.06    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment or performance shall extend to the immediately
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

SECTION 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

SECTION 1.08    Dollar-Based Provisions. Anything herein to the contrary
notwithstanding, with respect to any dollar basket or threshold set forth herein
or in any other Loan Document or delivery thereunder (including add backs to Net
Income included in the calculation of EBITDA) (each a “dollar-based provision”)
and for which a similar, reciprocal or counterpart basket or threshold is set
forth in the Revolving Credit Agreement or any other Revolving Credit Document
or delivery thereunder (each an “Revolving reciprocal dollar-based provision”),
if such Revolving reciprocal dollar-based provision is deemed utilized, expended
or reduced in whole or part as a result of transactions, events or occurrences
prior to the “First Amendment Effective Date” (as defined in the Revolving
Credit Agreement) (and which was not expressly reset as of such First Amendment
Effective Date), then such dollar-based provision shall be similarly deemed to
have been utilized, expended or reduced, as applicable, in like amount (on a
dollar-for-dollar basis).

 

-29-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01    Loans.

(a)    Term Loans. Subject to and upon the terms and conditions herein set
forth, each Lender having a Term Loan Commitment severally agrees to make a loan
or loans (each such term loan and any Incremental Term Loans are referred to
individually as a “Term Loan” and collectively as the “Term Loans”) to the
Borrower, which Term Loans (i) shall not exceed, for any such Lender, the Term
Loan Commitment of such Lender, (ii) shall not exceed, in the aggregate, the
Term Loan Commitments, (iii) shall be made on the Effective Date, (iv) may, at
the option of the Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or LIBOR Loans; provided, that all such Term Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term Loans of the same Type,
and (v) may be repaid or prepaid in accordance with the provisions hereof, but
once repaid or prepaid may not be reborrowed.

(b)    Each Lender, may at its option, make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such LIBOR Loan;
provided, that (i) any exercise of such option shall not affect the obligation
of the Borrower to repay such LIBOR Loan and (ii) in exercising such option,
such Lender shall use its reasonable efforts to minimize any increased costs to
the Borrower resulting therefrom (which obligation of the Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it).

(c)    Incremental Term Loan Commitments.

(i)    Requests. The Borrower may, by written notice to the Administrative Agent
(each, an “Incremental Term Loan Commitment Request”), request increases in the
Term Loan Commitments (each, an “Incremental Term Loan Commitment” and the term
loans thereunder, an “Incremental Term Loan”); provided that no commitment of
any Lender shall be increased without the consent of such Lender. Such notice
shall set forth (A) the amount of the Incremental Term Loan Commitment being
requested (which shall be in a minimum amount of $5,000,000 and multiples of
$100,000 in excess thereof), (B) the date (an “Incremental Effective Date”) on
which such Incremental Term Loan Commitment is requested to become effective
(which, unless otherwise agreed by the Administrative Agent, shall not be less
than ten (10) Business Days nor more than sixty (60) days after the date of such
notice), and (C) whether the Incremental Term Loans shall initially consist of
Base Rate Loans and/or LIBOR Loans and, if the Loans are to include LIBOR Loans,
the Interest Period to be initially applicable thereto.

(ii)    Lenders. Upon delivery of the applicable Incremental Term Loan
Commitment Request, such Incremental Term Loan Commitment shall be offered to
all Lenders pro rata according to the respective outstanding principal amounts
of the Loans and Term Loan Commitments held by each Lender. If the applicable
Lenders do not accept the offered Incremental Term Loan Commitment in its
entirety on a pro rata basis within five (5) Business Days of such offer, that
portion of the Incremental Term Loan Commitment not accepted by the applicable
Lenders shall be offered to the applicable Lenders on a non-pro rata basis. If
the applicable Lenders do not accept the applicable Incremental Term Loan
Commitment in its entirety on a non-pro rata basis within two (2) Business Days
after such offer, that portion of the Incremental Term Loan Commitment not
accepted by the applicable Lenders may be offered to Eligible Assignees.

 

-30-



--------------------------------------------------------------------------------

(iii)    Conditions. No Incremental Term Loan Commitment shall become effective
under this Section 2.01(c) unless, after giving effect to such Incremental Term
Loan Commitment, the Loans to be made thereunder, and the application of the
proceeds therefrom, (A) no Default or Event of Default shall exist, (B) as of
the last day of the most recent month for which financial statements have been
delivered pursuant to Section 5.01, the Total Net Leverage Ratio recomputed
after giving pro forma effect thereto shall not exceed the lesser of (x)
5.10:1.00 and (y) the maximum Total Net Leverage Ratio permitted under
Section 6.12(b) at such time, (C) proceeds of such Incremental Term Loan
Commitment shall be used solely (x) to finance or refinance the purchase price
of a Permitted Acquisition consummated substantially concurrently with the
incurrence thereof or within thirty (30) days prior to the date of incurrence,
(y) to finance other permitted investments and (z) for working capital purposes,
and (D) the Administrative Agent shall have received a certificate of a
Financial Officer of the Borrower certifying as to the foregoing.

(iv)    Terms. The final maturity date of any Incremental Term Loan shall be no
earlier than the maturity date of the initial Term Loans and the weighted
average life to maturity of any such Incremental Term Loan shall not be shorter
than the remaining weighted average life to maturity of the initial Term Loans
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of Term Loans prior to such date of
determination). The all-in yield (including interest rate margins, any interest
rate floors, original issue discount and upfront fees (based on the lesser of a
four-year average life to maturity or the remaining life to maturity), but
excluding arrangement, structuring and underwriting fees paid or payable to
Administrative Agent or any of its Affiliates with respect to such Incremental
Term Loan) applicable to any Incremental Term Loan shall not be more than 0.50%
per annum higher than the corresponding all-in yield (determined on the same
basis) applicable to the then outstanding initial Term Loans, any outstanding
prior Incremental Term Loan or any Extended Term Loans (each, an “Existing
Facility”), unless the interest rate margin (and the interest rate floor, if
applicable) with respect to the Existing Facilities, as the case may be, is
increased by an amount equal to the difference between the all-in yield with
respect to the Incremental Term Loan and the all-in yield on the Existing
Facilities minus 0.50% per annum; it being agreed that to the extent the all-in
yield with respect to such Incremental Term Loan is greater than such all-in
yield with respect to any Existing Facilities solely as a result of a higher
interest rate floor, then the interest rate margin increase shall be effectuated
solely by increasing the interest rate floor on any applicable Existing
Facilities. Except with respect to amortization, pricing and final maturity as
set forth in this clause (iv), any Incremental Term Loan shall be on terms
consistent with the initial Term Loans.

(v)    Required Amendments. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Commitment, this Agreement may be
amended to the extent (but only to the extent) necessary to reflect the
existence of such Incremental Term Loan Commitment and the Loans evidenced
thereby, and any joinder agreement or amendment may without the consent of the
other Lenders effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effectuate the provisions of this
Section 2.01(c), and, for the avoidance of doubt, this Section 2.01(c)(v) shall
supersede any provisions in Section 9.02. From and after each Incremental
Effective Date, the Loans and Term Loan Commitments established pursuant to this
Section 2.01(c) shall constitute Loans and Term Loan Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents,

 

-31-



--------------------------------------------------------------------------------

and shall, without limiting the foregoing, benefit equally and ratably from the
guarantees and security interests created by the applicable Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Liens and security
interests granted by the applicable Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such new Loans and Commitments, including, without limitation, compliance
with Section  5.01(a).

SECTION 2.02    Pro Rata Borrowings. Each Borrowing of Term Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.

SECTION 2.03    Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent prior written notice (or
telephonic notice promptly confirmed in writing) (i) prior to 1:00 p.m. (New
York time) at least three Business Days prior to each Borrowing of Term Loans
which are to be initially LIBOR Loans, and (ii) prior to 12:00 noon (New York
time) on the date of each Borrowing of Term Loans which are to be Base Rate
Loans. Such notice in the form of Exhibit D (a “Notice of Borrowing”) shall be
irrevocable and shall specify (A) the aggregate principal amount of the Term
Loans to be made, (B) the date of the Borrowing (which shall be, in the case of
Term Loans, the Effective Date) and (C) whether the Term Loans shall consist of
Base Rate Loans and/or LIBOR Loans and, if the Term Loans are to include LIBOR
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Term Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from a Financial Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

SECTION 2.04    [Reserved].

SECTION 2.05    [Reserved].

SECTION 2.06    [Reserved].

SECTION 2.07    Disbursement of Funds.

(a)    No later than 5:00 p.m. (New York time), in the case of the making of the
Term Loan on the Effective Date, if the conditions set forth in Article IV to
the effectiveness of this Agreement are met prior to 4:00 p.m. (New York time)
on the Effective Date, each Lender will make available its pro rata portion, if
any, of the Term Loan in the manner provided below.

(b)    Each Lender shall make available all amounts it is to fund to the
Borrower in immediately available funds to the Administrative Agent, and the
Administrative Agent will make available to the Borrower, by depositing in an
account designated by the Borrower to the Administrative Agent in writing, the
aggregate of the amounts so made available in dollars. Unless the Administrative
Agent shall

 

-32-



--------------------------------------------------------------------------------

have been notified by any Lender prior to the date of any Borrowing that such
Lender does not intend to make available to the Administrative Agent its portion
of the Borrowing or Borrowings to be made on such date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available the same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. The Administrative Agent shall also be entitled to recover from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower, to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Federal Funds Rate or (ii) if
paid by the Borrower, the then-applicable rate of interest, calculated in
accordance with Section 2.13, applicable to Base Rate Loans. If the Borrower or
such Lender shall pay interest to the Administrative Agent for the same (or a
portion of the same) period, the Administrative Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period.

(c)    Nothing in this Section 2.07 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

SECTION 2.08    Conversions and Continuations.

(a)    The Borrower shall have the option on any Business Day to convert all or
a portion equal to at least $100,000 of one Type into a Borrowing or Borrowings
of another Type and the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period; provided, that (i) no partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than $100,000, (ii) Base Rate Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the proposed conversion and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
conversion, and (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period in excess of one month if an Event of Default is in
existence on the date of the proposed continuation and the Administrative Agent
has, or the Required Lenders have, determined in its or their sole discretion
not to permit such continuation. Each such conversion or continuation shall be
effected by the Borrower by giving the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) prior to 1:00 p.m. (New York
time) at least three Business Days (or one Business Day in the case of a
conversion into Base Rate Loans) (and in either case on not more than five
Business Days) prior to such proposed conversion or continuation, in the form of
Exhibit B (each, a “Notice of Conversion or Continuation”) specifying the Loans
to be so converted or continued, the Type of Loans to be converted or continued
into and, if such Loans are to be converted into or continued as LIBOR Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans for an Interest Period in excess of one month
and the Administrative Agent has, or the Required Lenders have, determined in
its or their sole discretion not to permit such continuation, such LIBOR Loans
shall be automatically continued on the last day of the current Interest Period
into LIBOR Loans with an Interest Period of one month. If, upon the expiration
of any Interest Period in respect of LIBOR Loans, the Borrower has failed to
elect a new Interest Period to be applicable thereto as provided in
Section 2.08(a), the Borrower shall be deemed to have elected to convert such
Borrowing of LIBOR Loans into a Borrowing of Base Rate Loans effective as of the
expiration date of such current Interest Period.

 

-33-



--------------------------------------------------------------------------------

SECTION 2.09    Interest Periods. At the time the Borrower gives a Notice of
Borrowing or a Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans (in the case
of the initial Interest Period applicable thereto) or prior to 1:00 p.m. (New
York time) on the third Business Day (and in any event, on not more than five
Business Days’ notice) prior to the expiration of an Interest Period applicable
to a Borrowing of LIBOR Loans, the Borrower shall have, by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) the right to elect the Interest Period applicable to such Borrowing,
which Interest Period shall, at the option of the Borrower, be a one, two, three
or six month period (or a twelve month period if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an Interest Period of
such duration available):

(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
immediately preceding Interest Period expires;

(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and

(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.

SECTION 2.10    Payment of Loans; Evidence of Debt.

(a)    The Borrower agrees to pay to the Administrative Agent, for the benefit
of the applicable Lenders, on the Maturity Date, all then outstanding principal
amount of Term Loans. Scheduled installments for Incremental Term Loans shall be
as specified in the applicable amendment or joinder agreement.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

(c)    The Borrower agrees that from time to time on and after the Effective
Date, upon the request to Administrative Agent by any Lender, at the Borrower’s
own expense, the Borrower will execute and deliver to such Lender a Note,
evidencing the Loans made by, and payable to such Lender or registered assigns
in a maximum principal amount equal to such Lender’s Term Loan Commitment. The
Borrower hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made,

 

-34-



--------------------------------------------------------------------------------

shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to, the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each Loan Party absent manifest error; provided, that the failure of any Lender
to make any such notations shall not limit or otherwise affect any Obligations
of any Loan Party. The Administrative Agent shall maintain the Register pursuant
to Section 9.04, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by Administrative Agent from the Borrower and each
Lender’s share thereof.

(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs Section 2.10(c) and 2.10(d) shall, to the extent
permitted by applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that the
failure of any Lender or Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

SECTION 2.11    [Reserved].

SECTION 2.12    Compensation. If (a) any payment of principal of a LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.10, Section 2.08, Section 2.14, Section 2.25 or
Section 2.26, as a result of acceleration of the maturity of the Loans pursuant
to Article VII or for any other reason, (b) any Borrowing of LIBOR Loans is not
made as a result of a withdrawn Notice of Borrowing (except with respect to a
revocation as provided in Section 2.14), (c) any Base Rate Loan is not converted
into a LIBOR Loan as a result of a withdrawn Notice of Conversion or
Continuation, (d) any LIBOR Loan is not continued as a LIBOR Loan as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of a LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 2.25 or Section 2.26, the Borrower shall, after
receipt of a written request by such Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue, failure to prepay, reduction or failure to reduce,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such LIBOR Loan.

SECTION 2.13    Interest.

(a)    The unpaid principal amount of each Base Rate Loan shall bear interest
from the date of the Borrowing thereof at a rate per annum that shall at all
times be equal to the Applicable Margin plus the Base Rate in effect from time
to time.

(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof at a rate per annum that shall at all times be
equal to the Applicable Margin in effect from time to time plus LIBOR for the
relevant Interest Period.

(c)    From and after the occurrence and during the continuance of any Event of
Default, upon notice by the Administrative Agent or the Required Lenders to the
Borrower (or automatically while any Event of Default under clauses (a), (b),
(h) or (i) of Article VII exists), the Borrower shall pay interest

 

-35-



--------------------------------------------------------------------------------

on the principal amount of all Loans and all other outstanding Obligations, to
the extent permitted by applicable Law, at the rate described in Section 2.13(a)
or Section 2.13(b), as applicable, plus two (2) percentage points per annum. All
such interest shall be payable on demand of the Administrative Agent or the
Required Lenders and in cash.

(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each Base Rate Loan, quarterly in arrears on the last
day of each March, June, September and December, beginning with the fiscal
quarter ending March 31, 2019, (ii) in respect of each LIBOR Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, and (iii) in respect of
each Loan, on any prepayment (on the amount prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e)    All computations of interest hereunder shall be made in accordance with
Section 2.15.

(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

(g)    Notwithstanding the foregoing, at any time during period commencing on
the Effective Date and ending on the second anniversary of the Effective Date,
if, on any Applicable Margin Determination Date, the relevant Compliance
Certificate demonstrates that the Total Net Leverage Ratio is greater than
4.50:1.00, the Borrower shall have the option, upon written notice to the
Administrative Agent delivered concurrently with the delivery of such Compliance
Certificate, to elect to pay 50% of the interest that will accrue in the
quarterly period applicable to such Applicable Margin Determination Date in kind
by capitalizing it and adding such amount (each such amount so added, a “PIK
Amount”) to the principal balance of the Term Loan (it being understood that any
reference in this Agreement or any Note to the outstanding principal balance of
the Term Loan shall include all PIK Amounts), in which case the Applicable
Margin on such Applicable Margin Determination Date will be the sum of (x) the
Applicable Margin determined by reference to the Pricing Grid, plus (y) 0.75%
(the “PIK Option”); provided that the Borrower may also elect the PIK Option for
the Borrowings on the Effective Date by notifying the Administrative Agent of
such election in the initial Notice of Borrowing to be delivered with respect to
such Effective Date Borrowing.

SECTION 2.14    Increased Costs, Illegality, etc.

(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender, in each
case, shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):

(i)    on any date for determining LIBOR for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising any LIBOR Loan are
not generally available in the relevant market or (B) by reason of any changes
arising on or after the Effective Date affecting the interbank LIBOR market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of “LIBOR”; or

 

-36-



--------------------------------------------------------------------------------

(ii)    at any time, after the later of the Effective Date and the date such
entity became a Lender hereunder, that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any LIBOR Loans (other than Excluded Taxes and Indemnified Taxes) because of
(A) any change since the date hereof in any applicable Law (or in the
interpretation or administration thereof and including the introduction of any
new applicable Law), such as, for example, without limitation, a change in
official reserve requirements, and/or (B) other circumstances affecting the
interbank LIBOR market or the position of such Lender in such market; or

(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any applicable
Law (or would conflict with any such applicable Law not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank LIBOR market,

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (if by telephone, confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (A) in the case of clause (i) above, LIBOR Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (B) in the case of
clause (ii) above, the Borrower shall pay to such Lender, within 5 days after
receipt of written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (C) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.14(b) as promptly as possible
and, in any event, within the time period required by law.

(b)    At any time that any LIBOR Loan is affected by the circumstances
described in (i) Section 2.14(a)(ii), the Borrower may either (A) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel said
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.14(a)(ii) or (B) if the affected LIBOR Loan is
then outstanding, upon at least three (3) Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an Base Rate Loan; provided, that if more than one Lender is so
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.14(b) or (ii) Section 2.14(a)(iii), (A) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, such Borrowing
shall automatically be deemed cancelled and rescinded and (B) if the affected
LIBOR Loan is then outstanding, each such LIBOR Loan shall automatically be
converted into an Base Rate Loan; provided, that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.14(b).

(c)    If, after the later of the date hereof, and that date such entity becomes
a Lender hereunder, the adoption of any applicable Law regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or

 

-37-



--------------------------------------------------------------------------------

comparable agency charged with the interpretation or administration thereof, or
compliance by a Lender or its parent with any request or directive made or
adopted after such date regarding capital adequacy (whether or not having the
force of law) of any such authority, association, central bank or comparable
agency, has the effect of reducing the rate of return on such Lender’s or its
parent’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s or its parent’s policies with respect
to capital adequacy), then within 5 days after written demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or its parent
for such reduction, it being understood and agreed, however, that a Lender shall
not be entitled to such compensation as a result of such Lender’s compliance
with, or pursuant to any request or directive to comply with, any such
applicable Law as in effect on the date hereof. Each Lender (on its own behalf),
upon determining in good faith that any additional amounts will be payable
pursuant to this Section 2.14(c), will, as promptly as practicable upon
ascertaining knowledge thereof, give written notice thereof to the Borrower,
which notice shall set forth in reasonable detail the basis of the calculation
of such additional amounts. The failure to give any such notice, with respect to
a particular event, within the time frame specified in Section 2.24, shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.14(c) for amounts accrued or incurred after the date
of such notice with respect to such event.

(d)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in applicable
Law, regardless of the date enacted, adopted or issued.

(e)    This Section 2.14 shall not apply to Indemnified Taxes or Excluded Taxes.

SECTION 2.15    Computations of Interest and Fees. All interest and fees shall
be computed on the basis of the actual number of days (including the first day
but excluding the last day) occurring during the period for which such interest
or fee is payable over a year comprised of (a) 365 (or 366 as appropriate) days
in the case of Base Rate Loans and (b) 360 days in all other cases. Payments due
on a day that is not a Business Day shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment.

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or as a result
of any prepayment pursuant to Section 2.25 or Section 2.26), (b) the conversion
of any LIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any LIBOR Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is revoked), or (d) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (other than lost profits). In the case of a LIBOR
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such LIBOR Loan had
such event not occurred, at LIBOR that would have been applicable to such LIBOR
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such LIBOR Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in

 

-38-



--------------------------------------------------------------------------------

the eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.17    Withholding of Taxes; Gross-Up; Payments Free of Taxes. (a) Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, that the Loan Parties shall not be required to indemnify a Recipient
with respect to any such Taxes incurred 180 days or more prior to the delivery
to the Loan Parties of the certificate described in the following sentence;
provided, further, that (i) such 180-day period shall not commence until such
time as the Recipient has received written notice from a Governmental Authority
that such Tax is or was due, and (ii) if the event giving rise to the occurrence
of such Tax has retroactive effect, such period shall be extended to include
such retroactive period. A certificate as to the amount of such payment or
liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after written demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative

 

-39-



--------------------------------------------------------------------------------

Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Recipients.

(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and, in the case of a Lender, the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Recipient is subject to any applicable withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B), (ii)(C),
(ii)(D) and (iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is not subject to U.S.
Federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

-40-



--------------------------------------------------------------------------------

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment under FATCA, if
any. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

-41-



--------------------------------------------------------------------------------

(iii)    Each Recipient agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(or credit in lieu thereof) as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund or credit (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph (g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.

SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
2.16 or 2.17, or otherwise) prior to 2:00 p.m. (New York time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent in dollars and by wire transfer or ACH
transfer in immediately available funds (which shall be the exclusive means of
payment hereunder), no later than 2:00 p.m. (New York time) on the date due,
except that payments pursuant to Sections 2.14, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b)    [Reserved].

 

-42-



--------------------------------------------------------------------------------

(c)    [Reserved].

(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
similarly situated Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Parent or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender hereunder. Application of amounts
pursuant to (i) and (ii) above shall be made in any order determined by the
Administrative Agent in its discretion.

(g)    The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”). The Administrative Agent is under no duty or
obligation to provide Billing Statements, which, if provided, will be solely for
the Borrower’s convenience. The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrower pays the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrower shall not be in default; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.19    Mitigation Obligations; Replacement of Lenders.

(a)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 2.14(a)(ii), Section 2.14(a)(iii) or Section 2.14(b)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event; provided,
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(a)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.26(f) or Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy such Defaulting Lender’s potential future funding with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to

 

-44-



--------------------------------------------------------------------------------

the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Term Loan Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22    [Reserved].

SECTION 2.23    [Reserved].

SECTION 2.24    Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.14 or
Section 2.12 is given by any Lender more than one hundred twenty (120) days
after such Lender has knowledge (or should have had knowledge) of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amounts described in such Sections, such Lender shall not be
entitled to compensation under Section 2.14 or Section 2.12, as the case may be,
for any such amounts incurred or accruing prior to the giving of such notice to
the Borrower.

SECTION 2.25    Voluntary Prepayments.

(a) The Borrower shall have the right to prepay Term Loans, in whole or in part,
from time to time at the following prepayment prices (expressed as a percentage
of the principal amount of the Term Loans being prepaid, the applicable
“Prepayment Price”), plus accrued and unpaid interest on the principal amount
being prepaid to the prepayment date, if prepaid during the twelve-month period
ending on the anniversary of the Effective Date set forth below:

 

Anniversary

   Prepayment Price (Term Loans) First    Make Whole Premium Second    105%
Third    103% Thereafter    100%

 

-45-



--------------------------------------------------------------------------------

(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of (i) its intent to make such
prepayment, (ii) the amount of such prepayment and (iii) in the case of LIBOR
Loans, the specific Borrowing(s) pursuant to which made, no later than (A) in
the case of LIBOR Loans, 1:00 p.m. (New York time) two Business Days prior to,
and (B) in the case of Base Rate Loans, 1:00 p.m. (New York time) on the date of
such prepayment and such prepayment shall promptly be transmitted by the
Administrative Agent to each of the relevant Lenders, as the case may be.

(c)    Each partial prepayment of any Term Loan shall be in a multiple of
$250,000 and in an aggregate principal amount of at least $2,500,000; provided,
that no partial prepayment of LIBOR Loans outstanding under a single Borrowing
shall reduce the outstanding LIBOR Loans outstanding under such Borrowing to an
amount less than $100,000.

(d)    With respect to each prepayment of Term Loans pursuant to this
Section 2.25, the Borrower may designate the Types of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made; provided, that the
Borrower pay any amounts, if any, required to be paid pursuant to Section 2.26
with respect to prepayments of LIBOR Loans made on any date other than the last
day of the applicable Interest Period. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.26.
Each such prepayment shall be accompanied by all accrued interest on the Loans
so prepaid, through the date of such prepayment.

SECTION 2.26    Mandatory Prepayments and Commitment Reductions; Application of
Payments.

The requirements of this Section 2.26 shall be subject to the Intercreditor
Agreement.

(a)    Mandatory Prepayments of Term Loans.

(i)    On or prior to the earlier of (A) the fifth (5th) day after the delivery
of annual financial statements for a fiscal year in accordance with
Section 5.01(a) or (B) the ninety-fifth (95th) day of each fiscal year,
commencing with the fiscal year ending December 31, 2019, the Borrower shall
prepay the Loans in an amount equal to (x) fifty percent (50%) of Excess Cash
Flow (if any) for such fiscal year less (y) all voluntary prepayments of Term
Loans (not made in lieu of mandatory prepayments) made during such fiscal year
pursuant to Section 2.25 and all repayments and prepayments of the loans under
the Revolving Credit Agreement made during such fiscal year to the extent
accompanied by a corresponding permanent reduction in commitments under the
Revolving Credit Agreement, to be applied as set forth in Section 2.26(b);
provided, that if, with respect to any fiscal year in which a mandatory
prepayment pursuant to this Section 2.26(a)(i) is otherwise due, the Total Net
Leverage Ratio as of the end of such fiscal year is less than (A) 3.50:1.00,
then the Borrower shall prepay the Loans in an amount equal to (x) twenty-five
percent (25%) of Excess Cash Flow (if any) for such fiscal year less (y) all
voluntary prepayments of Term Loans (not made in lieu of mandatory prepayments)
made during such fiscal year pursuant to Section 2.25 and all repayments and
prepayments of the loans under the Revolving Credit Agreement made during such
fiscal year to the extent accompanied by a corresponding permanent reduction in
commitments under the Revolving Credit Agreement, to be applied as set forth in
Section 2.26(b) or (B) 2.50:1.00, then the Borrower shall prepay the Loans in an
amount equal to zero (0%) of Excess Cash Flow (if any) for such fiscal year.

 

-46-



--------------------------------------------------------------------------------

(ii)    Concurrently with the incurrence of any Indebtedness by any Loan Party
or any of its Subsidiaries (other than Indebtedness permitted under
Section 6.01), the Borrower shall prepay the Loans in an amount equal to the
Prepayment Price multiplied by the amount of such Net Debt Proceeds, to be
applied as set forth in Section 2.26(b). Nothing in this Section 2.26(a)(ii)
shall be construed to permit or waive any Default or Event of Default arising
from any incurrence of Indebtedness not permitted under the terms of this
Agreement.

(iii)    Concurrently with the receipt by any Loan Party or any of its
Subsidiaries of any proceeds from any Disposition (other than any Disposition
permitted under Section 6.05(a)) in excess of $2,500,000 in any fiscal year
(individually or in the aggregate over the course of a fiscal year), the
Borrower shall prepay the Loans in an amount equal to the Prepayment Price
multiplied by the amount of such Net Disposition Proceeds from such Disposition,
to be applied as set forth in Section 2.26(b); provided, that the Borrower may,
at its option by notice in writing to the Administrative Agent on or prior to
the Disposition giving rise to such Net Disposition Proceeds, within three
hundred sixty-five (365) days after such event (or enters into a binding
commitment thereof within said three hundred sixty-five (365) day period and
subsequently makes such reinvestment within an additional one hundred eighty
(180) days thereafter), reinvest such Net Disposition Proceeds in assets to be
used in the business of the Borrower so long as no Default or Event of Default
shall have occurred and be continuing, in each case as certified by the Borrower
in writing to the Administrative Agent. Nothing in this Section 2.26(a)(iii)
shall be construed to permit or waive any Default or Event of Default arising
from any Disposition not permitted under the terms of this Agreement.

(iv)    Concurrently with the receipt by any Loan Party or any of its
Subsidiaries of any proceeds from any Casualty Event, the Borrower shall prepay
the Loans in an amount equal to the Prepayment Price multiplied by the amount of
such Net Casualty Proceeds, to be applied as set forth in Section 2.26(b);
provided, that so long as no Event of Default shall have occurred and be
continuing, the Borrower may, at its option by notice in writing to the
Administrative Agent no later than thirty (30) days following the occurrence of
the Casualty Event resulting in such Net Casualty Proceeds), apply such Net
Casualty Proceeds to the rebuilding or replacement of such damaged, destroyed or
condemned assets or property so long as such Net Casualty Proceeds are in fact
used to rebuild or replace the damaged, destroyed or condemned assets or
property within three hundred sixty-five (365) days following the receipt of
such Net Casualty Proceeds (or enters into a binding commitment thereof within
said three hundred sixty-five (365) day period and subsequently makes such
reinvestment within an additional one hundred eighty (180) days thereafter),
with the amount of Net Casualty Proceeds unused after such period to be applied
as set forth in Section 2.26(b); provided, further, that at any time when any
Default or Event of Default shall have occurred and be continuing, such Net
Casualty Proceeds shall be deposited in an account maintained with the
Administrative Agent for, at the Administrative Agent’s discretion (acting upon
instructions from the Required Lenders), prepayment of the Loans or disbursement
at the request of the Borrower to pay for such rebuilding or replacement.
Nothing in this Section 2.26(a)(iv) shall be construed to permit or waive any
Default or Event of Default arising from, directly or indirectly, any Casualty
Event.

(v)    Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.26 shall be applied, first, to the
prepayment of the Term Loans as set forth in Section 2.26(c), second, to accrued
and unpaid interest thereon and, third, to the prepayment of any other
outstanding Obligations. Each prepayment of the Loans under Section 2.26 shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

-47-



--------------------------------------------------------------------------------

(b)    Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 2.26, the Borrower may designate the Types of Loans that are
to be prepaid and the specific Borrowing(s) pursuant to which made; provided,
that the Borrower pay any amounts, if any, required to be paid pursuant to
Section 2.26 with respect to prepayments of LIBOR Loans made on any date other
than the last day of the applicable Interest Period. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.26. Each such prepayment shall be accompanied by all
accrued interest on the Loans so prepaid, through the date of such prepayment.

(c)    Application of Collateral Proceeds. Notwithstanding anything to the
contrary in Section 2.25 or this Section 2.26, all proceeds of Collateral
received by any Administrative Agent pursuant to the exercise of remedies
against the Collateral, and all payments received upon and after the occurrence
and during the continuance of an Event of Default shall be, subject to the
provisions of Section 2.20 and the Intercreditor Agreement, applied as set forth
in this clause (c), as follows (subject to adjustments pursuant to any
agreements entered into among the Lenders):

(i)    first, ratably to pay any costs and expenses of the Administrative Agent
and fees then due to the Administrative Agent under the Loan Documents,
including any indemnities then due to Administrative Agent under the Loan
Documents, until paid in full,

(ii)    second, to pay any fees or premiums then due to the Administrative Agent
or any of the Lenders under the Loan Documents until paid in full,

(iii)    third, ratably to pay any costs or expense reimbursements of Lenders
and indemnities then due to any of the Lenders under the Loan Documents until
paid in full,

(iv)    fourth, ratably to pay interest due in respect of the Term Loans until
paid in full,

(v)    fifth, ratably to pay the outstanding principal balance of the Term Loans
until the Term Loans are paid in full,

(vi)    sixth, ratably to pay all other Obligations, and

(vii)    seventh, to the Borrower or such other Person entitled thereto under
applicable Law.

SECTION 2.27    Payment of Obligations; Method and Place of Payment.

(a)    The obligations of the Borrower hereunder and under each other Loan
Document are not subject to counterclaim, set-off, rights of rescission, or any
other defense. Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower, without set-off, rights of
rescission, counterclaim or deduction of any kind, to the Administrative Agent
for the ratable account of the Secured Parties entitled thereto, not later than
2:00 p.m. (New York time) on the date when due and shall be made in immediately
available funds in dollars to the Administrative Agent. The Administrative Agent
will thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time), on such
day) like funds relating to the payment of principal or interest or fees ratably
to the Secured Parties entitled thereto.

 

-48-



--------------------------------------------------------------------------------

(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York time), shall be deemed to
have been made on the next succeeding Business Day. Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall continue to accrue during
such extension at the applicable rate in effect immediately prior to such
extension.

ARTICLE III

Representations and Warranties.

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that after giving effect to the consummation of the Transactions:

SECTION 3.01    Organization; Powers. Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business, and is in good
standing, in every jurisdiction where such qualification is required, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created pursuant to the Loan Documents and (iii) the failure of
which to obtain or make could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate any Requirement of Law applicable to any
Loan Party or any Subsidiary, except as could not reasonably be expected to
result in a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any Subsidiary or the assets of any Loan Party or any Subsidiary, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries in any material respect, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents or otherwise
permitted hereunder.

SECTION 3.04    Financial Condition; No Material Adverse Change.

(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2017, reported on by
Deloitte and Touche, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2018,
certified by its Financial Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

-49-



--------------------------------------------------------------------------------

(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2017.

SECTION 3.05    Properties.

(a)    As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party and, to
the Loan Party’s knowledge, each of the material leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and no default by any Loan Party or, to the knowledge of any Loan Party, any
other party to any such lease or sublease exists. Each of the Loan Parties and
each of its Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property that is material to the
businesses of the Loan Parties, free of all Liens other than those permitted by
Section 6.02.

(b)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and, to the knowledge of the
Loan Parties, the use thereof by each Loan Party and each Subsidiary does not
infringe in any material respect upon the rights of any other Person.

SECTION 3.06    Litigation and Environmental Matters.

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against any Loan Party or its Subsidiaries on the Effective Date
other than the Disclosed Matters. No actions, suits or proceedings by or before
any arbitrator or Governmental Authority are pending or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party or any Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any Loan Document or the Transactions.

(b)    (i) No Loan Party or any Subsidiary has received notice of any material
claim with respect to any material Environmental Liability that is outstanding
or unresolved or knows of any basis for any material Environmental Liability and
(ii) no Loan Party or any Subsidiary has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, in each case, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

SECTION 3.08    Investment Company Status. No Loan Party or any Subsidiary is
required to be registered as an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

SECTION 3.09    Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes

 

-50-



--------------------------------------------------------------------------------

required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Loan Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not be expected to result in a
Material Adverse Effect. No Tax liens have been filed and no claims in an amount
in excess of $250,000 are being asserted with respect to any such taxes, except
where (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11    Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information (other than budgets, estimates, projections or
general economic industry data) furnished by or on behalf of any Loan Party or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other written information (other than budgets, estimates,
projections or general economic industry data) so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the Effective Date, as of the Effective Date (it being understood that
projections are subject to uncertainties and contingencies, and that actual
results during any period or periods covered by such projections may differ from
projected results and that such differences may be material).

SECTION 3.12    Material Agreements. All material agreements and contracts to
which any Loan Party or any Subsidiary is a party or is bound as of the date of
this Agreement and with which the failure to comply could reasonably be expected
to result in a Material Adverse Effect are listed on Schedule 3.12. No Loan
Party or any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in
(i) any agreement to which it is a party (x) as of the Effective Date, other
than with respect to a default that could not reasonably be expected to result
in a liability to the Loan Party in excess of $250,000 and (y) after the
Effective Date, other than with respect to a default which could not reasonably
be expected to result in a Material Adverse Effect or (ii) any agreement or
instrument evidencing or governing Material Indebtedness.

SECTION 3.13    Solvency.

(a)    Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets (on a going concern basis) of
the Borrower (individually) and the Loan Parties (taken as a whole), at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property (on a going
concern basis) of the Borrower (individually) and the Loan Parties (taken as a
whole) will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower (individually) and the Loan Parties (taken as a whole) will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
(individually) and the Loan Parties (taken as a whole) will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

-51-



--------------------------------------------------------------------------------

(b)    No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

SECTION 3.14    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance have been paid. The Parent maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.15    Capitalization and Subsidiaries. Schedule 3.15 sets forth as of
the Effective Date (a) a correct and complete list of the name and relationship
to the Parent of each and all of the Parent’s Subsidiaries, (b) a true and
complete listing of each class of each Loan Party’s authorized Equity Interests,
all of which issued Equity Interests are validly issued, outstanding, fully paid
and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 3.15, and (c) the type of entity of the Parent and each
of its Subsidiaries. All of the issued and outstanding Equity Interests owned by
any Loan Party have been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and issued and are fully paid and
non-assessable. There are no outstanding commitments or other obligations of any
Loan Party to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Loan Party.

SECTION 3.16    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral (in each case to the extent perfection may be achieved by (i) filing
Uniform Commercial Code financing statements and (ii) taking the other steps
required pursuant to the Collateral Documents), securing the Secured
Obligations, enforceable against the applicable Loan Party and all third parties
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of a proceeding in equity or at law), and
having priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.17    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters other than such
violations that could not reasonably be expected to result in a Material Adverse
Effect. All payments due from any Loan Party or any Subsidiary, or for which any
material claim may be made against any Loan Party or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or Subsidiary.

 

-52-



--------------------------------------------------------------------------------

SECTION 3.18    Federal Reserve Regulations. No part of the proceeds of any Loan
has been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.19    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20    No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.21    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and, to the knowledge of such Loan Party, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. All Borrowings,
direct use of proceeds, Transactions or other transactions contemplated by this
Agreement or the other Loan Documents will comply with Anti-Corruption Laws and
applicable Sanctions in all material respects.

SECTION 3.22    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.23    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.24    Regulatory Matters.

(a)    Schedule 3.24 sets forth, as of the Effective Date, a complete and
correct list of all Registrations held by each Loan Party and its Subsidiaries.
Each Loan Party and its Subsidiaries has, and it and its Products are in
conformance with, all Registrations required to conduct its respective
businesses as conducted as of the Effective Date except where the failure to
have such Registrations would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
each Loan Party and its Subsidiaries, neither the FDA nor other Governmental
Authority is considering limiting, suspending, or revoking such Registrations
or, except as set forth in Schedule 3.24, changing the marketing classification
or labeling or other significant parameter affecting the Products of the Loan
Parties or any of their respective Subsidiaries. To the knowledge of each Loan
Party and its Subsidiaries, there is no false or misleading information or
significant omission in any product application or other submission to the FDA
or other Governmental Authority administering Public Health Laws. The Loan
Parties and their respective Subsidiaries have fulfilled and performed their
obligations under each Registration except where such failure would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and to the knowledge of each Loan Party and its
Subsidiaries no event has occurred or

 

-53-



--------------------------------------------------------------------------------

condition or state of facts exists which would constitute a breach or default,
or would cause revocation or termination of any such Registration. To the
knowledge of each Loan Party and its Subsidiaries, no event has occurred or
condition or state of facts exists which would present potential product
liability related, in whole or in part, to Regulatory Matters. To the knowledge
of each Loan Party and its Subsidiaries, any third party that is a manufacturer
or contractor for the Loan Parties or any of their respective Subsidiaries is in
compliance with all Registrations required by the FDA or comparable Governmental
Authority and all Public Health Laws insofar as they reasonably pertain to the
Products of the Loan Parties and their respective Subsidiaries.

(b)    All Products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, sold or marketed by or on
behalf of the Loan Parties or their respective Subsidiaries that are subject to
Public Health Laws have been and are being designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
and marketed in compliance with the Public Health Laws or any other applicable
Requirement of Law, including, without limitation, clinical and non-clinical
evaluation, product approval or clearance, premarketing notification, good
manufacturing practices, labeling, advertising and promotion, record-keeping,
establishment registration and device listing, reporting of recalls and adverse
event reporting, except where such failure would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(c)    Except as set forth on Schedule 3.24, no Loan Party nor its Subsidiaries
is subject to any obligation arising under an administrative or regulatory
action, proceeding, investigation or inspection by or on behalf of a
Governmental Authority, warning letter, notice of violation letter, consent
decree, request for information or other notice, response or commitment made to
or with a Governmental Authority with respect to Regulatory Matters, and, to the
knowledge of each Loan Party and its Subsidiaries, no such obligation has been
threatened. Each Loan Party and its Subsidiaries has made all notifications,
submissions, and reports required by any such obligation, and all such
notifications, submissions and reports were true, complete, and correct in all
material respects as of the date of submission to FDA or any other Governmental
Authority. There is no, and there is no act, omission, event, or circumstance of
which any Loan Party or any of its Subsidiaries has knowledge that would
reasonably be expected to give rise to or lead to, any civil, criminal or
administrative action, suit, demand, claim, complaint, hearing, investigation,
demand letter, warning letter, proceeding or request for information pending
against any Loan Party or its Subsidiaries, and, to each Loan Party’s and its
Subsidiary’s knowledge, no Loan Party nor its Subsidiaries has any liability
(whether actual or contingent) for failure to comply with any Public Health
Laws. There has not been any violation of any Public Health Laws by any Loan
Party or its Subsidiaries in its product development efforts, submissions,
record keeping and reports to the FDA or any other Governmental Authority that
could reasonably be expected to require or lead to investigation, corrective
action or enforcement, regulatory or administrative action that would reasonably
be expected, in the aggregate, have a Material Adverse Effect. To the knowledge
of each Loan Party and each of their respective Subsidiaries, there are no civil
or criminal proceedings relating to any Loan Party or any of its Subsidiaries or
any officer, director or employee of any Loan Party or Subsidiary of any Loan
Party that involve a matter within or related to the FDA’s or any other
Governmental Authority’s jurisdiction.

(d)    As of the Effective Date, except as set forth on Schedule 3.24, no Loan
Party nor its Subsidiaries is undergoing any non-routine inspection related to
Regulatory Matters, or any other Governmental Authority investigation.

(e)    During the period of three calendar years immediately preceding the
Effective Date, neither any Loan Party nor any Subsidiary of any Loan Party has
introduced into commercial distribution any Products manufactured by or on
behalf of any Loan Party or any Subsidiary of a Loan Party or distributed any
products on behalf of another manufacturer that were upon their shipment by any
Loan Party or any of its Subsidiaries adulterated or misbranded in violation of
21 U.S.C. § 331, except where

 

-54-



--------------------------------------------------------------------------------

such violation would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary of any Loan Party has received any notice of communication from any
Governmental Authority alleging material noncompliance with any Requirement of
Law. No Product has been seized, withdrawn, recalled, detained, or subject to a
suspension (other than in the ordinary course of business) of research,
manufacturing, distribution, or commercialization activity, and there are no
facts or circumstances reasonably likely to cause (i) the seizure, denial,
withdrawal, recall, detention, public health notification, safety alert or
suspension of manufacturing or other activity relating to any Product; (ii) a
change in the labeling of any Product suggesting a compliance issue or risk; or
(iii) a termination, seizure or suspension of manufacturing, researching,
distributing or marketing of any Product. To each Loan Party’s and its
Subsidiary’s knowledge, no proceedings in the U.S. or any other jurisdiction
seeking the withdrawal, recall, revocation, suspension, import detention, or
seizure of any Product are pending or threatened against any Loan Party or any
of its Subsidiaries.

(f)    No Loan Party or any Subsidiary of any Loan Party or any of their
respective officers, directors, employees, agents, or contractors (i) have been
excluded or debarred from any federal healthcare program (including without
limitation Medicare or Medicaid) or any other federal program or (ii) have
received notice from the FDA or any other Governmental Authority with respect to
debarment or disqualification of any Person that would reasonably be expected to
have, in the aggregate, a Material Adverse Effect. To each Loan Party’s and its
Subsidiary’s knowledge, no Loan Party nor any Subsidiary of any Loan Party nor
any of their respective officers, directors, employees, agents or contractors
have been convicted of any crime or engaged in any conduct for which
(x) debarment is mandated or permitted by 21 U.S.C. § 335a or (y) such Person
could be excluded from participating in the federal health care programs under
Section 1128 of the Social Security Act or any similar law. No officer and to
the knowledge of each Loan Party and its Subsidiaries, no employee or agent of
any Loan Party or its Subsidiaries, has (A) made any untrue statement of
material fact or fraudulent statement to the FDA or any other Governmental
Authority; (B) failed to disclose a material fact required to be disclosed to
the FDA or any other Governmental Authority; or (C) committed an act, made a
statement, or failed to make a statement that would reasonably be expected to
provide the basis for the FDA or any other Governmental Authority to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).

(g)    Except as set forth on Schedule 3.24: (i) each Loan Party and its
Subsidiaries and, to their knowledge, their respective contract manufacturers
are, and have been for the past three calendar years, in material compliance
with, and each Product in current commercial distribution is designed,
manufactured, prepared, assembled, packaged, labeled, stored, serviced, and
processed in compliance with, the Quality System Regulation set forth in 21
C.F.R. Part 820, or comparable quality management system, including, but not
limited to, ISO 13485, as applicable, (ii) each Loan Party and its Subsidiaries
is in material compliance with the written procedures, record-keeping and
reporting requirements required by the FDA or any other Governmental Authority
pertaining to the reporting of adverse events and recalls involving the
Products, including, as the case may be, Medical Device Reporting set forth in
21 C.F.R. Part 803 and Reports of Corrections and Removals set forth in 21
C.F.R. Part 806, (iii) all Products are and have been labeled, promoted, and
advertised in accordance with their Registration and approved labeling or within
the scope of an exemption from obtaining such Registration, and (iv) each Loan
Party’s and its Subsidiaries’ establishments are registered with the FDA, as
applicable, and each Product is listed with the FDA under the applicable FDA
registration and listing regulations for medical devices.

SECTION 3.25    Deposit Accounts and Other Accounts. Schedule 3.25 lists all
banks and other financial institutions securities intermediary or commodity
intermediary at which any Loan Party maintains deposit, securities, commodities
or similar accounts as of the Effective Date, and such Schedule correctly
identifies the name, address and any other relevant contact information
reasonably requested by Administrative Agent with respect to each depository or
intermediary, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

 

-55-



--------------------------------------------------------------------------------

SECTION 3.26    Purchase Agreement. As of the Effective Date, the Borrower has
delivered to Administrative Agent a complete and correct copy of the Purchase
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other material documents delivered pursuant
thereto or in connection therewith).

ARTICLE IV

Conditions

SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence reasonably satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence reasonably satisfactory to the Administrative Agent (which
may include electronic transmission of a signed signature page thereof) that
each such party has signed a counterpart of such Loan Document and (iii) such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to each such requesting
Lender and a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Lenders, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(b)    Financial Statements and Projections. The Administrative Agent shall have
received (i) unaudited consolidated balance sheets and related statements of
income and cash flows of the Borrower and Paradigm Spine, LLC, a Delaware
limited liability company and certain of its subsidiaries (collectively, the
“Acquired Business”), for each fiscal month ended after September 30, 2018 and
at least thirty (30) days prior to the Effective Date, (b) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower and the Acquired Business for each fiscal quarter ended after
June 30, 2018 and at least forty-five (45) days prior to the Effective Date, and
(c) a pro forma consolidated balance sheet and related statements of income and
cash flow of the Borrower as of the last day of the most recent fiscal month
ended at least thirty (30) days prior to the Effective Date, prepared after
giving effect to the Transactions as if the Transactions have occurred as of
such date; provided that (i) each such pro forma financial statement and related
statements of income and cash flow of the Borrower shall be prepared in good
faith by the Borrower and (ii) no such pro forma financial statement shall
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary or other officer reasonably acceptable to the
Administrative Agent, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other

 

-56-



--------------------------------------------------------------------------------

organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction.

(d)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date (it being agreed and understood
that such fees and expenses are set forth on the closing statement provided by
the Administrative Agent to the Borrower on the Effective Date).

(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent.

(f)    Repayment of Prior Indebtedness. (i) Lenders shall have received fully
executed pay-off letters reasonably satisfactory to Lenders confirming that all
obligations owing by any Loan Party with respect to Prior Indebtedness will be
repaid in full from the proceeds of the initial Loans and all Liens upon any of
the property of the Loan Parties or any of their Subsidiaries securing Prior
Indebtedness immediately upon such payment;

(g)    Purchase Agreement. The transactions contemplated by the Purchase
Agreement shall have been consummated (or substantially simultaneously with the
initial Borrowing under this Agreement, shall be consummated) in all material
respects in accordance with the terms of the Purchase Agreement, without any
amendment, modification or waiver of, or consent granted under, any of the
provisions thereof by the Loan Parties that would be materially adverse to the
Administrative Agent and the Lenders without the consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned);
provided that (i) a reduction in the purchase price under the Purchase Agreement
shall not be deemed to be materially adverse to the Administrative Agent and the
Lenders so long as such decrease is not greater than 10% and shall be allocated
to a reduction in any amounts to be funded under the Term Loan, (ii) any
amendment or waiver to the terms of the Purchase Agreement that has the effect
of increasing the consideration required to be paid thereunder on the Effective
Date shall not be deemed to be materially adverse to the Administrative Agent
and the Lenders if such increase is funded solely by an increase in the
aggregate amount of shares of common stock of the Parent issued to the
shareholders of the target, (iii) any purchase price adjustment expressly
contemplated by the Purchase Agreement (including any working capital purchase
price adjustment) shall not be considered an amendment or waiver of the Purchase
Agreement and (iv) any change to the definition of “Material Adverse Effect”
contained in the Purchase Agreement shall be deemed to be materially adverse to
the Administrative Agent and the Lenders.

(h)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date after giving
effect to the consummation of the Transactions.

(i)    Revolving Credit Agreement. As of the Effective Date, the Borrower shall
have received commitments of $75,000,000 in respect of the Revolving Credit
Agreement, of which no more than $65,000,000 shall have been funded on the
Effective Date.

(j)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent (or the Revolving Agent so long as the Revolving Agent agrees, pursuant to
the Intercreditor Agreement, to serve as the Administrative Agent’s bailee for
perfection purposes) shall have received (i) the certificates representing the
Equity Interests pledged pursuant to the Security Agreement, together with an
undated

 

-57-



--------------------------------------------------------------------------------

stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof. Notwithstanding the foregoing or any other provision in any
Loan Documents to the contrary, to the extent a perfected security interest in
any Collateral (the security interest in respect of which cannot be perfected by
means of delivery of possession of Equity Interests of the Acquired Business,
together with undated stock powers or transfer powers in blank, only to the
extent actually received by the Borrower from the Acquired Business prior to the
Effective Date) is not able to be provided on the Effective Date after
Borrower’s use of commercially reasonable efforts to do so, the perfection of
such security interest in such Collateral will not constitute a condition
precedent to the availability of the initial Loans on the Effective Date.

(k)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
Notwithstanding the foregoing or any other provision in any Loan Documents to
the contrary, to the extent a perfected security interest in any Collateral (the
security interest in respect of which cannot be perfected by means of the filing
of a UCC financing statement) is not able to be provided on the Effective Date
after Borrower’s use of commercially reasonable efforts to do so, the perfection
of such security interest in such Collateral will not constitute a condition
precedent to the availability of the initial Loans on the Effective Date.

(l)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.

(m)    Absence of Litigation. There shall be no order, injunction or decree of
any Governmental Authority restraining or prohibiting the Transactions.

(n)    No Material Adverse Effect. Since December 31, 2017, there shall have
been no events, circumstances, developments or other changes in facts that
would, in the aggregate, have a Material Adverse Effect as defined and construed
in accordance with the Purchase Agreement.

(o)    USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received, at least three days prior to the Effective Date (to the extent
requested at least ten days prior to the Effective Date), all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and Anti-Money Laundering Laws, including the USA PATRIOT Act,
for each Loan Party.

(p)    Each of the Specified Representations and Specified Acquisition Agreement
Representations shall be true and correct in all material respect (and any
representation or warranty which is subject to any materiality qualifier shall
be true and correct in all respects).

(q)    Leverage. The Total Net Leverage Ratio on the Effective Date, recomputed
after giving pro forma effect to the Transactions (including, for the avoidance
of doubt, an add back of an amount equal to approximately $8,600,000 related to
certain synergies) and the funding under the Revolving Credit Agreement and this
Agreement, shall not exceed 5.90:1.00.

 

-58-



--------------------------------------------------------------------------------

(r)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Lender or their respective counsel
may have reasonably requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:

(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects).

(b)    At the time of and immediately after giving effect to the Borrowing of
the Loans, no Default shall have occurred and be continuing.

(c)    The Borrower shall deliver to the Administrative Agent a Notice of
Borrowing (i) prior to 1:00 p.m. (New York time) at least three Business Days
prior to each Borrowing of Term Loans which are to be initially LIBOR Loans, and
(ii) prior to 12:00 noon (New York time) on the date of each Borrowing of Term
Loans which are to be Base Rate Loans.

The Borrowing of the Loans shall be deemed to constitute a representation and
warranty by the Borrower on the date hereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 5.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent (for the Administrative Agent’s distribution
of each item in clauses (a), (b), (c), (d), (f) and (g) below to each Lender):

(a)    within ninety (90) days after the end of each fiscal year of the Parent,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing or otherwise reasonably acceptable to the Administrative Agent (without
a “going concern” or like qualification, commentary or exception (other than a
going concern or like qualification, commentary or exception due solely to the
fact that the Maturity Date is then scheduled to occur in less than twelve
months) and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

-59-



--------------------------------------------------------------------------------

(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Parent, its unaudited consolidated
and consolidating balance sheet and related statements of operations and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of such fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a Financial
Officer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Parent and its Subsidiaries
on a consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)    within thirty (30) days after the end of each fiscal month of the Parent,
its consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Parent and its Subsidiaries on a consolidated and
consolidating basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(d)    concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit C (“Compliance Certificate”) (i) certifying,
in the case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations with respect to
Section 6.12 and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(e)    as soon as available but in any event no later than sixty (60) days after
to the end of, each fiscal year of the Parent, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and cash flow statement with assumptions made in the build-up of such
projections) of the Parent for each month of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;

(f)    concurrently with any delivery of any reports to the Revolving Agent, any
reports delivered to Revolving Agent pursuant to the Revolving Credit Agreement;

(g)    [reserved];

(h)    [reserved];

(i)    Promptly upon their becoming available and without duplication of any
obligations with respect to any such information that is otherwise required to
be delivered under the provisions of any Loan Document, copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available generally by the Parent or the Borrower to its security holders acting
in such capacity or by any Subsidiary of the Borrower to its security holders
other than the Borrower or another Subsidiary of the Borrower and (ii) all
regular and periodic reports and all registration statements (other than on Form
S-8 or similar form) and prospectuses, if any, filed by the Parent or any of its
Subsidiaries with any securities exchange or with the SEC or any governmental or
private regulatory authority; and

 

-60-



--------------------------------------------------------------------------------

(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided, that
notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, no Loan Party or any Subsidiary shall be required to
deliver any information to the extent it (i) is subject to third party
confidentiality agreements with Persons that are not Affiliates of the Loan
Party or Subsidiary or attorney/client privilege, (ii) constitutes non-financial
trade secrets or non-financial proprietary information or (iii) in respect of
which disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable law).

Financial information required to be delivered pursuant to Sections 5.01(a), (b)
or (i) (in each case, solely to the extent such financial information is
included in materials filed with the SEC or posted on the relevant website, as
the case may be) shall be deemed to have been delivered to the Administrative
Agent on the date on which such information has been posted on such Loan Party
or Subsidiary’s behalf or is available via the EDGAR system of the SEC; provided
that in each case the Loan Party shall (i) notify the Administrative Agent of
the posting of any such information and (ii)  promptly deliver paper copies of
any such documents to the Administrative Agent if the Administrative Agent so
requests.

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt (but in any event
within any time period that may be specified below) written notice of the
following:

(a)    the occurrence of any Default;

(b)    receipt of any written notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened in writing
against any Loan Party or any Subsidiary that (i) seeks damages in excess of
$1,000,000, (ii) seeks injunctive relief which could reasonably be expected to
result in a Material Adverse Effect, (iii) is asserted or instituted against any
Plan, its fiduciaries or its assets, in each case which could reasonably be
expected to result in a Material Adverse Effect, (iv) alleges criminal
misconduct by any Loan Party or any Subsidiary which could reasonably be
expected to result in a Material Adverse Effect, (v) alleges the violation of,
or seeks to impose remedies under, any Environmental Law or related Requirement
of Law, or seeks to impose Environmental Liability, in each case which could
reasonably be expected to result in a Material Adverse Effect, (vi) asserts
liability on the part of any Loan Party or any Subsidiary in excess of
$1,000,000 in respect of any tax, fee, assessment, or other governmental charge,
or (vii) involves any product recall which could reasonably be expected to
result in a liability in excess of $1,000,000;

(c)    any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d)    any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance;

(e)    within three (3) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Inventory constituting Collateral with a value in excess of
$1,000,000 is located;

(f)    solely to the extent the Borrower would be required to make a Form 8-K
disclosure in respect thereof, all material amendments to material agreements;

 

-61-



--------------------------------------------------------------------------------

(g)    within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement with a notional amount of $1,000,000 or more or
an amendment thereto, together with copies of all agreements evidencing such
Swap Agreement or amendment;

(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(i)    any other development that results, or could reasonably be expected to
result in, a Material Adverse Effect;

(j)    all amendments to (i) the Purchase Agreement an each of the other
agreements, instruments and other documents executed in connection with the
Purchase Agreement, together with a copy of each such amendment, (ii) the
Revolving Loan Documents, and (iii) and documents evidencing Subordinated
Indebtedness, in each case, together with a copy of each such amendment;

(k)    (i) any notice that the FDA or any other similar Governmental Authority
is limiting, suspending or revoking any Registration, changing the market
classification, distribution pathway or parameters, or labeling of the Products
of the Loan Parties or their respective Subsidiaries, or considering any of the
foregoing; (ii) any Loan Party or any of its Subsidiaries becoming subject to
any administrative or regulatory action, inspection, Form FDA 483 observation,
warning letter, notice of violation letter, or other notice, response or
commitment made to or with the FDA or any comparable Governmental Authority, or
any Product of any Loan Party or any of its Subsidiaries being seized,
withdrawn, recalled, detained, or subject to a suspension of manufacturing, or
the commencement of any proceedings in the U.S. or any other jurisdiction
seeking the withdrawal, recall, suspension, import detention, or seizure of any
Product are pending or threatened against the Loan Parties or their respective
Subsidiaries; and (iii) any voluntary withdrawal or recall of any Product by any
Loan Party or any of its Subsidiaries in an aggregate amount of $1,000,000 or
which would, in the aggregate, have a Material Adverse Effect; and

(l)     promptly upon, and in any event within five (5) Business Days after,
receipt thereof, copies of all “management letters” submitted to any Loan Party
by the independent public accountants referred to in Section 5.01(a) in
connection with each audit made by such accountants;

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (b), (e), (f) and (g) of this Section shall be
deemed to have been delivered if such information, or one or more annual or
quarterly or other periodic reports containing such information, is (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, or (ii) posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent and the Lenders have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, the Borrower shall notify (which may be by
telecopy or electronic mail) the Administrative Agent of the filing of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
commercially reasonable to preserve, renew and keep in full force the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits necessary to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except as could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or dispositions, sales, transfers or
leases permitted under Section 6.05, and (b) except as permitted by
Section 6.03, carry on and conduct its business in substantially the same manner
and in substantially the same fields of enterprise as it is presently conducted.

 

-62-



--------------------------------------------------------------------------------

SECTION 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, and (b) such Loan
Party or Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP; provided, however, that each Loan Party will,
and will cause each Subsidiary to, remit withholding taxes and other payroll
taxes to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.

SECTION 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property necessary to the conduct of
its business in good working order and condition, casualty, condemnation and
ordinary wear and tear excepted.

SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) subject to Sections 5.11 and
5.13, permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to conduct at such Loan Party’s premises field examinations of such
Loan Party’s assets, liabilities, books and records, including examining and
making extracts from its books and records, environmental assessment reports and
Phase I or Phase II studies, and to discuss its affairs, finances and condition
with its officers and independent accountants (and so long as no Event of
Default has occurred and is continuing, a Financial Officer of the Loan Parties
shall be entitled to, but not required to, participate in such discussions with
the independent accountants), all at such reasonable times and as often as
reasonably requested. Each Loan Party acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to each Loan Party’s assets for internal
use by the Administrative Agent and the Lenders. Only one (1) such inspection
per calendar year shall be at the sole expense of Borrower; provided that after
the occurrence and during the continuation of an Event of Default, there shall
be no limitation on the number or frequency of inspections that shall be at the
sole expense of the Borrower.

SECTION 5.07    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with all
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws and material Requirements of Law concerning Public
Health Law), and (ii) perform its obligations under material agreements to which
it is a party, except, in each case, where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08    Use of Proceeds.

(a)    The Borrower shall use the proceeds of the Loans solely as follows:
(a) first, to refinance on the Effective Date, Prior Indebtedness and then to
pay a portion of the consideration under the Purchase Agreement and (b) to pay
costs and expenses of the Transactions. The Borrower shall use the proceeds of
the Incremental Facilities solely as provided in Section 2.01(c)(iii).

 

-63-



--------------------------------------------------------------------------------

SECTION 5.09    Accuracy of Information. The Loan Parties will ensure that any
written information, including financial statements or other documents,
furnished to the Administrative Agent or the Lenders in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder when taken as a whole after giving
effect to any supplements (and excluding any projections, budgets, and
information of a general or industry nature) contains no material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading, and the furnishing of such information shall be deemed to
be a representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 5.09; provided that, with respect to projected
financial information, the Loan Parties will only ensure that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time (it being understood that projections are subject to contingencies and
uncertainties and that actual results may differ and that such differences may
be material).

SECTION 5.10    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. Each such policy of insurance
shall (i) in the case of each liability policy, name Administrative Agent on
behalf of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy
contain a loss payable clause or endorsement that names Administrative Agent, on
behalf of the Secured Parties, as the loss payee thereunder and, to the extent
available, provide for at least thirty (30) days’ prior written notice to
Administrative Agent of any modification or cancellation of such policy (or ten
(10) days’ prior written notice in the case of the failure to pay any premiums
thereunder). A true and complete listing of such insurance, including issuers,
coverages and deductibles, shall be provided to Administrative Agent promptly
following Administrative Agent’s request. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

SECTION 5.11    Casualty and Condemnation. The Borrower will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement, the Intercreditor Agreement and the Collateral
Documents.

SECTION 5.12    [Reserved].

SECTION 5.13    [Reserved].

SECTION 5.14    [Reserved].

SECTION 5.15    Additional Collateral; Further Assurances.

(a)    Subject to applicable Requirement of Law, each Loan Party will cause each
Domestic Subsidiary (other than any FSHCO) formed or acquired after the date of
this Agreement to promptly become a Loan Party by executing a joinder agreement.
Upon execution and delivery thereof, each such Person (i) shall automatically
become a Loan Guarantor hereunder and thereupon shall have all

 

-64-



--------------------------------------------------------------------------------

of the rights, benefits, duties and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, in any property of
such Loan Party which constitutes Collateral, including any parcel of real
property located in the U.S. owned by any Loan Party (other than Excluded
Assets).

(b)    Each Loan Party will cause 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries (other than Excluded Subsidiaries
and any FSHCO) and (ii) 65% (or such greater percentage that, due to a change in
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such foreign Subsidiary as determined for
U.S. Federal income tax purposes to be treated as a deemed dividend to such
foreign Subsidiary’s U.S. parent and (2) could not reasonably be expected to
cause any adverse tax consequences in the reasonable opinion of the Borrower) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2) in each Foreign Subsidiary and each FSHCO directly owned
by the Parent, the Borrower or any Domestic Subsidiary (excluding any FSHCO) to
be subject at all times to a first priority (subject to the Intercreditor
Agreement), perfected Lien in favor of the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, pursuant to the terms
and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.

(c)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary (other than Excluded Subsidiaries) to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority (in
each case subject to the qualifications, if any, set forth in the Loan
Documents) of the Liens created or intended to be created by the Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Loan Parties.

(d)    If any material assets constituting Collateral (including any real
property or improvements thereto or any interest therein, but excluding Excluded
Assets) are acquired by any Loan Party after the Effective Date (other than
assets constituting Collateral under the Security Agreement that become subject
to the Lien under the Security Agreement upon acquisition thereof), the Borrower
will (i) notify the Administrative Agent and the Lenders thereof and, if
requested by the Administrative Agent or the Required Lenders, cause such assets
to be subjected to a Lien securing the Secured Obligations and (ii) take, and
cause each applicable Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect (in each
case subject to the qualifications, if any, set forth in the Loan Documents)
such Liens, including actions described in paragraph (c)  of this Section, all
at the expense of the Loan Parties.

SECTION 5.16    Post-Closing Obligations. Each Loan Party will provide the items
or complete the actions set forth on Schedule 5.16 prior to the date therefor
set forth on such schedule (unless any such date is extended by the
Administrative Agent in writing in its sole discretion).

SECTION 5.17    Compliance with Laws. Each Loan Party shall, and shall cause
each of its Subsidiaries to, comply with all Requirements of Law and Permits
(including without limitation, all Registrations) of any Governmental Authority
having jurisdiction over it, its business or its Products, except where such
failures to comply would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. Without limiting the generality
of the foregoing, each Loan Party and

 

-65-



--------------------------------------------------------------------------------

its Subsidiaries shall comply with all Public Health Laws and their
implementation by any applicable Governmental Authority and all lawful requests
of any Governmental Authority applicable to its Products. All Products
developed, manufactured, tested, distributed or marketed by or on behalf of any
Loan Party or any of its Subsidiaries that are subject to the jurisdiction of
the FDA or comparable Governmental Authority shall be developed, tested,
manufactured, distributed and marketed in material compliance with the Public
Health Laws and any other Requirements of Law, including, without limitation,
product approval or premarket notification, good manufacturing practices,
labeling, advertising, record-keeping, and adverse event reporting, and have
been and are being tested, investigated, distributed, marketed, and sold in
compliance with Public Health Laws and all other Requirements of Law.

SECTION 5.18    Cash Management Systems. Each Loan Party shall enter into, and
cause each depository, securities intermediary or commodities intermediary to
enter into, “springing” Deposit Account Control Agreements with respect to each
deposit, securities, commodity or similar account maintained by such Person
(other than Excluded Accounts) as of and after the Effective Date; provided that
any Deposit Account Control Agreement entered into prior to the Effective Date
among the Revolving Agent, the applicable Loan Party and the applicable banking
institution holding such Loan Party’s funds shall satisfy such requirement with
respect to such deposit, securities, commodity or similar account so long as the
Revolving Agent agrees, pursuant to the Intercreditor Agreement, to serve as the
Administrative Agent’s bailee for perfection purposes; provided, further, it is
agreed and understood that (A) the Loan Parties shall have until the date that
is ninety (90) days following the Effective Date or the closing date of such
Permitted Acquisition, as applicable (or such later date as may be agreed to by
Agent in its sole discretion) to comply with the provisions of this Section 5.18
with regard to accounts (other than Excluded Accounts) of the Loan Parties
existing on the Effective Date or acquired in connection with such Permitted
Acquisition, as applicable and (B) during the periods described in clause (A),
the absence of a Deposit Account Control Agreement as to cash or Permitted
Investments in the applicable accounts referred to therein shall not (in and of
itself) prevent the cash or Permitted Investments therein from being netted in
the calculation of the Total Net Leverage Ratio.

SECTION 5.19    Landlord Agreements. Each Loan Party shall use commercially
reasonable efforts to obtain a landlord agreement or bailee or mortgagee
waivers, as applicable, from the lessor of each leased property, bailee in
possession of any Collateral or mortgagee of any owned property with respect to
(to the extent leased) (i) the Borrower’s headquarters, (ii) each location where
material books and records are located, and (iii) each of the following
locations: 11621 Research Circle, Alachua, FL 32615 and 375 River Park Circle,
Marquette, MI 49855, in each case, which agreement shall be reasonably
satisfactory in form and substance to Administrative Agent.

ARTICLE VI

Negative Covenants

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    the Secured Obligations;

(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

 

-66-



--------------------------------------------------------------------------------

(c)    Indebtedness of the Borrower or Loan Party to any Subsidiary or other the
Borrower or Loan Party and of any Subsidiary to the Borrower, Loan Party or any
other Subsidiary; provided that (i) Indebtedness of any Subsidiary that is not a
Loan Party to the Borrower or any other Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party to any Subsidiary that is
not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;

(d)    Guarantees by the Borrower or other Loan Party of Indebtedness of any
Subsidiary or other the Borrower or Loan Party and by any Subsidiary of
Indebtedness of the Borrower, Loan Party or any other Subsidiary; provided that
(i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$11,000,000 at any time outstanding;

(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (j) and (t) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate (other than the then-prevailing customary interest rate for
Indebtedness of such type of Refinance Indebtedness) of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Subsidiary,
(iii) no Loan Party or any Subsidiary that is not originally obligated with
respect to repayment of such Original Indebtedness is required to become
obligated with respect to such Refinance Indebtedness, (iv) such Refinance
Indebtedness does not result in a shortening of the average weighted maturity of
such Original Indebtedness, (v) the terms of such Refinance Indebtedness (other
than fees and interests) are not materially less favorable to the obligor
thereunder than the original terms of such Original Indebtedness taken as a
whole in light of then current market conditions and (vi) if such Original
Indebtedness was subordinated in right of payment to any of the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

(g)     Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

 

-67-



--------------------------------------------------------------------------------

(i)    Subordinated Indebtedness (A) in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding or (B) that is PIK Debt (plus
additional principal consisting of interest that is paid in kind);

(j)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

(k)    other unsecured Indebtedness in an aggregate principal amount not to
exceed $2,500,000 at any time outstanding so long as (i) [reserved], (ii) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower other than the
Loan Guarantors (which guarantees, if such Indebtedness is subordinated, shall
be expressly subordinated to the Secured Obligations on terms not less favorable
to the Lenders than the subordination terms of such Subordinated Indebtedness)
and (iii) such Indebtedness is issued on then-market terms and restrictions
customary for Indebtedness of such type and the restrictions imposed thereby
will not adversely affect in any material respect the obligation or ability of
the Borrower or any other Loan Party to make any payments required hereunder or
otherwise satisfy the Obligations, in each case as determined in the good faith
judgment of the Borrower;

(l)    Indebtedness incurred in the ordinary course of business in connection
with the financings of insurance premiums;

(m)    Indebtedness in respect of netting services, overdraft protection or
other cash management arrangements incurred in the ordinary course of business;

(n)    Indebtedness in respect of taxes, assessments or governmental charges
which are permitted to be outstanding in accordance with Section 5.04;

(o)    Indebtedness consisting of judgments not otherwise constituting an Event
of Default;

(p)    Indebtedness under Swap Agreements entered into from time to time in
accordance with Section 6.07;

(q)    Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase or redeem Equity Interests of the
Borrower in an aggregate principal amount not to exceed $1,100,000 at any time
outstanding;

(r)    Indebtedness consisting of (i) the obligation to make Permitted Earnouts
so long as such Indebtedness is incurred on then-market terms and restrictions
customary for Indebtedness of such type and the restrictions imposed thereby
will not adversely affect in any material respect the obligation or ability of
the Borrower or any other Loan Party to make any payments required hereunder or
otherwise satisfy the Obligations, in each case as determined in the good faith
judgment of the Borrower, or (ii) other purchase price adjustments and
indemnities in connection with Permitted Acquisitions, or dispositions permitted
under Sections 6.05 or 6.06; provided that the aggregate principal amount of all
such Indebtedness (other than such Indebtedness incurred pursuant to the
Purchase Agreement) under clause (i) and (ii) that is permitted to be paid in
cash shall not to exceed $10,000,000 at any time outstanding. For the avoidance
of doubt, such Indebtedness that is payable only in the form of Equity Interests
shall not be subject to such $10,000,000 limitation;

(s)    Indebtedness arising out of the endorsement of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business; and

 

-68-



--------------------------------------------------------------------------------

(t)    the First Lien Obligations subject to the First Lien Cap (as defined in
the Intercreditor Agreement), as applicable; provided that First Lien
Obligations constituting the First Lien Accordion Amount (as defined in the
Intercreditor Agreement) shall only be permitted to the extent such First Lien
Accordion Amount complies with the Revolving Credit Agreement (as in effect on
the date hereof) without giving effect to any waiver of any applicable leverage
tests set forth therein, the compliance of which are conditions to the
incurrence of such First Lien Accordion Amount.

SECTION 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a)    Liens created pursuant to any Loan Document;

(b)    Permitted Encumbrances;

(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
Subsidiary or any other the Borrower or Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof, and
extensions, renewals, refinancings and replacements thereof that do not increase
the outstanding principal amount thereof;

(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or Subsidiary or any other the
Borrower or Subsidiary;

(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

(g)    [Reserved];

(h)    Liens in favor of the Borrower or another Loan Party in respect of
Indebtedness permitted under Section 6.01(c);

(i)    Liens on insurance premiums securing Indebtedness permitted under
Section 6.01(m);

(j)    Liens securing obligations in an aggregate principal amount not to exceed
$550,000 at any time outstanding;

 

-69-



--------------------------------------------------------------------------------

(k)    Customary rights of setoff, revocation, refund or chargeback under
deposit agreements or under the UCC of banks or other financial institutions
where any Loan Party or any Subsidiary maintains deposits in the ordinary course
of business permitted by this Agreement;

(l)    Non-exclusive licenses or sublicenses of intellectual property granted by
any Loan Party in the ordinary course of business;

(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business of the Borrower and any Subsidiary;

(n)    Financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than a Capital Lease Obligation;

(o)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(p)    assignments and sales permitted by Section 6.05; and

(q)    Liens in favor of Revolving Agent, securing the First Lien Obligations,
so long as such Liens are all times subject to the Intercreditor Agreement.

SECTION 6.03    Fundamental Changes.

(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, and (ii) any Loan Party (other than the Borrower) may merge into
any other Loan Party in a transaction in which the surviving entity is a Loan
Party; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

(b)    No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Subsidiaries on the date hereof and businesses reasonably
related, substantially similar or complementary thereto.

(c)    No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from the basis in effect on the Effective Date without the consent
of the Administrative Agent.

(d)    No Loan Party shall, and no Loan Party shall suffer or permit any of its
Subsidiaries to (i) change its name as it appears in official filings in its
jurisdiction of organization, (ii) change its jurisdiction of organization or
formation, in the case of clauses (i) and (ii), without at least ten (10) days’
prior written notice to Administrative Agent (or such shorter period as may be
agreed by Administrative Agent in its sole discretion), or (iii) consummate a
Division/Series Transaction.

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any evidences of Indebtedness or Equity Interests or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any

 

-70-



--------------------------------------------------------------------------------

other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, division, product line (including rights in
respect of any drug or other pharmaceutical product) or line of business of such
Person (whether through purchase of assets, merger or otherwise), or acquire an
exclusive long term license of rights to a drug or other product line of any
Person (each an “Investment”), except:

(a)    Permitted Investments;

(b)    Investments in existence on the date hereof and described in Schedule
6.04;

(c)    Investments by the Borrower and its Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary referred
to in Section 5.14), and (B) the aggregate amount of Investments by Loan Parties
in Equity Interests of Subsidiaries that are not Loan Parties (together with
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $1,100,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(d)    loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary; provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding Investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $1,100,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(e)    Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
Investments permitted under clause (B) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d)) shall not exceed $1,100,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(f)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $275,000 to any employee and up to a maximum principal amount of
$1,100,000 in the aggregate at any one time outstanding;

(g)     notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;

(h)    Investments in the form of Swap Agreements permitted by Section 6.07;

(i)    Investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j)    Investments received in connection with the disposition of assets
permitted by Section 6.05; and

 

-71-



--------------------------------------------------------------------------------

(k)     Investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances” or made to a landlord in the
ordinary course of business to secure or support obligations of a Loan Party
under a lease of real property;

(l)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions to, customers and suppliers in the ordinary course of
business;

(m)    other Investments, loans and advances not to exceed $1,100,000 in the
aggregate;

(n)    non-cash Investments consisting of loans to officers, directors and
employees, all of the proceeds of which are used by such Persons to purchase
simultaneously equity interests issued by the Borrower, to the extent otherwise
permitted under this Agreement and not exceeding $1,100,000 in the aggregate at
any time outstanding;

(o)    Investments (i) taken in connection with the settlement of accounts or
the bankruptcy or restructuring of Account Debtors of the Loan Parties or their
Subsidiaries and (ii) deposits, prepayments and other credits to suppliers, in
each case with respect to the foregoing clauses (i) and (ii) made in the
ordinary course of business and consistent with past practice;

(p)    Permitted Acquisitions; and

(q)    other Investments, loans or advances not to exceed $10,000,000 in the
aggregate; provided that, (i) both before and after giving pro forma effect to
any such Investment, loan or advance pursuant to this clause (q), no Default or
Event of Default shall have occurred and be continuing and (ii) any Acquisition
made pursuant to this clause (q) must constitute a Permitted Acquisition.

SECTION 6.05    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Subsidiary in compliance with Section 6.04), except:

(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business and (ii) used, obsolete, worn out or surplus Equipment or property
in the ordinary course of business;

(b)    sales, transfers and dispositions of assets to the Borrower or any
Subsidiary; provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

(c)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(d)    sales, transfers and dispositions of Permitted Investments and other
Investments permitted by clauses (i) and (k) of Section 6.04;

(e)    [Reserved];

(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;

(g)    granting of Liens to the extent permitted under Section 6.02;

 

-72-



--------------------------------------------------------------------------------

(h)    transfer, abandonment or allowance to lapse of intellectual property that
is immaterial or no longer used in or necessary for the conduct of the business;
and

(i)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section in an amount
not to exceed $10,000,000 during the term of this Agreement.

SECTION 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”).

SECTION 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except Swap Agreements entered
into for non-speculative purposes.

SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness.

(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) each of the Loan Parties may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, and (iii) the
Borrower may make Restricted Payments, not exceeding $2,750,000 during any
fiscal year of the Borrower, pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (iv) the Loan Parties may make distributions to any direct or
indirect parent entity of any consolidated, affiliated or unitary group of which
any such Loan Party is a member in an amount sufficient to pay any Taxes imposed
on such parent under applicable law to the extent attributable to the income or
operations of the Loan Parties.

(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Indebtedness, except:

(i)    payment of Indebtedness created under the Loan Documents;

(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness;

(iii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01(k) so long
as, both before and after giving pro forma effect to such payment no Default or
Event of Default shall have occurred and be continuing;

(iv)    refinancings of Indebtedness to the extent permitted by Section 6.01;

 

-73-



--------------------------------------------------------------------------------

(v)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and

(vi)    all amounts owing to Revolving Agent and Revolving Lenders pursuant to
the Revolving Credit Agreement, as in effect on the date hereof or as may be
amended, modified, supplemented, refinanced or replaced from time to time in
accordance with the Intercreditor Agreement.

SECTION 6.09    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any Investment permitted by Sections 6.04(c),
6.04(d), 6.04(e) or 6.04(q), (d) any Indebtedness permitted under
Section 6.01(c), 6.01(d) or 6.01(e), (e) any Restricted Payment permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of the Borrower or any other
Loan Party who are not employees of the Borrower or Loan Party, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrower or the other Loan
Parties in the ordinary course of business and (h) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by the Borrower’s board of directors.

SECTION 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (vi) the foregoing shall not apply
to customary restrictions and conditions arising in connection with any sale,
transfer, lease or disposition permitted by Section 6.05, (vii) the foregoing
shall not apply to restrictions or conditions with respect to cash collateral so
long as the Lien in respect of such cash collateral is permitted under
Section 6.02, (viii) the foregoing shall not apply to restrictions or conditions
contained in any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
proceeds thereto), and (ix) the foregoing shall not apply to customary
provisions in joint venture agreements, limited liability company operating
agreements, partnership agreements, stockholders agreements and other similar
agreements.

 

-74-



--------------------------------------------------------------------------------

SECTION 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness (except as permitted by the
applicable subordination agreements), or (b) its charter, articles or
certificate of incorporation or organization, by-laws, operating, management or
partnership agreement or other organizational or governing documents, in each
case to the extent any such amendment, modification or waiver would be
materially adverse to the Lenders.

SECTION 6.12    Financial Covenants.

(a)    Fixed Charge Coverage Ratio. During each Covenant Testing Period the
Borrower will not permit the Fixed Charge Coverage Ratio, determined for any
period of twelve (12) consecutive months ending on the last day of each calendar
month, to be less than 0.91:1.00, to be measured (a) on the initial date of such
Covenant Testing Period for the most recent calendar month then ended for which
financial statements have been delivered pursuant to Section 5.01, and
(b) thereafter, as of the last day of each calendar month ending during such
Covenant Testing Period for which financial statements have been delivered
pursuant to Section 5.01.

(b)    Total Net Leverage Ratio. The Loan Parties shall not suffer or permit the
Total Net Leverage Ratio as of any date set forth below to be greater than the
maximum ratio set forth in the table below opposite such date:

 

Computation Period Ending:

   Maximum Total Net
Leverage Ratio: March 31, 2019    9.00:1.00 June 30, 2019    7.50:1.00
September 30, 2019    6.00:1.00 December 31, 2019    5.00:1.00 March 31, 2020   
4.75:1.00 June 30, 2020    4.50:1.00 September 30, 2020    4.25:1.00
December 31, 2020    4.00:1.00 March 31, 2021    3.75:1.00 June 30, 2021 and the
last day of each fiscal quarter ending thereafter    3.50:1.00

SECTION 6.13    Anti-Layering. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, neither the Borrower nor any
Subsidiary will create, incur, assume or permit to exist any Indebtedness that
(a) is subordinate or junior in right of payment, or application, payment or
distribution of any Collateral, to the First Lien Obligations unless such
Indebtedness is subordinate or junior to the Obligations to at least the same
extent, and on the same terms, as such Indebtedness is subordinate or junior to
the First Lien Obligations and (b) is secured by a Lien that is junior or
subordinate in right of payment, or application of proceeds, to the Lien
securing the First Lien Obligations unless such Lien is subordinate or junior to
the Obligations to at least the same extent, and on the same terms, as such Lien
is subordinate or junior to the First Lien Obligations. Notwithstanding any
provision contained in this Section 6.13 or the Loan Documents to the contrary,
the Loan Parties, the Revolving Agent and the other Revolving Lenders may at any
time and from time to time without the consent of or notice to any Secured Party
and without violating any Loan Document or creating any Default, amend the
payment waterfall provisions contained in the Revolving Credit Documents, create
or add new tranches of First Lien Obligations, and/or reallocate all or a
portion of the First Lien Obligations to the principal amount of one or more
newly created loan tranches or facilities, each of which may be contractually
senior, junior or pari passu in right of payment to the then existing or
thereafter arising First Lien Obligations; provided, however, that (i) any

 

-75-



--------------------------------------------------------------------------------

such amendments, creations, additions, reallocations and modifications shall be
subject to the limitations set forth in the Intercreditor Agreement and (ii) in
no event shall any such newly-created loan tranches or facilities be Lien
subordinated to any other First Lien Obligations or have Lien priority to any
other First Lien Obligations (provided that for the avoidance of doubt, tranches
of First Lien Obligations within the Revolving Credit Documents may be
contractually senior, junior or pari passu in right of payment to any other
tranche of First Lien Obligations within the Revolving Credit Documents).

SECTION 6.14    Amendments to Certain Indebtedness. No Loan Party shall, and no
Loan Party shall permit any Subsidiary to, directly or indirectly, change or
amend the terms of any First Lien Obligations except to the extent permitted by
the Intercreditor Agreement; provided, if any amendment or modification to the
Revolving Credit Documents amends or modifies any representation and warranty,
covenant (including any financial covenant and any definitions relating to such
representation, warranties or covenants (including any financial covenants)) or
event of default contained in the Revolving Credit Documents (or any related
definitions) (but excluding, for purposes of clarity, any amendment or
modification to the interest rates, the fees, or the mandatory prepayments
required to be made under the Revolving Credit Agreement or any premiums
relating thereto, which shall be subject to the terms of the Intercreditor
Agreement), in each case, in a manner that is more restrictive than the
applicable provisions permit as of the date hereof, or if any amendment or
modification to the Revolving Credit Agreement or other Revolving Credit
Document adds an additional representation and warranty, covenant or event of
default therein, the Loan Parties acknowledge and agrees that, upon the request
of the Administrative Agent, this Agreement or the other Loan Documents, as the
case may be, shall be automatically amended or modified to affect similar
amendments or modifications with respect to this Agreement or such other Loan
Documents (preserving any cushions that may exist with respect to financial or
negative covenants), without the need for any further action or consent by
Borrower or any other party; and in furtherance of the foregoing, the Borrower
shall permit the Administrative Agent and Lenders to document each such similar
amendment or modification to this Agreement or such other Loan Documents or
insert a corresponding new representation and warranty, covenant, event of
default or other provision in this Agreement or such other Loan Documents
without any need for any further action or consent by Borrower.

SECTION 6.15    Acquisition of First Lien Obligations.

(a)    The Loan Parties shall promptly cancel any First Lien Obligations
directly or indirectly acquired by them, any of their Subsidiaries, and no First
Lien Obligations may be issued in substitution or exchange for any such First
Lien Obligations. For the avoidance of doubt, this Section 6.15 is not intended
and shall not prevent the Borrower from making any prepayment of the First Lien
Obligations, including any voluntary or mandatory prepayment of the First Lien
Obligations contemplated by the Revolving Credit Agreement.

(b)    No Loan Party shall, and no Loan Party shall permit any Subsidiary to,
agree to any amendment, modification or waiver of the Revolving Credit Agreement
or any other Revolving Credit Document that would permit assignments of, or
participations in, more than 20% of the First Lien Obligations by all Affiliates
of any Loan Party.

ARTICLE VII

Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

-76-



--------------------------------------------------------------------------------

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained (i) in Section 5.02(a), 5.03 (with respect to a Loan
Party’s existence) or 5.08 or in Article VI of this Agreement or (ii) in Article
IV or Article VII of the Security Agreement;

(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) 5 days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01, 5.02 (other than
Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11, 5.13 or 5.16 of this Agreement
or (ii) 30 days after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice will be given at
the request of any Lender) if such breach relates to terms or provisions of any
other Section of this Agreement or other Loan Documents;

(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of the First Lien
Obligations or any other Material Indebtedness, when and as the same shall
become due and payable (after giving effect to the expiration of all grace and
notice periods applicable thereto);

(g)    a default shall occur in the performance or observance of any obligation
or condition with respect to the First Lien Obligations or any other Material
Indebtedness if the effect of such default (i) results in the First Lien
Obligations or any other Material Indebtedness becoming due prior to its
scheduled maturity, (ii) in the case of all Material Indebtedness other than the
First Lien Obligations, enables or permits (after giving effect to the
expiration of all grace and notice periods applicable thereto) the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or (iii) in the case of the First Lien Obligations, results in the
commitments under the Revolving Credit Documents being terminated prior to the
scheduled termination date thereof;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)    any Loan Party or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign

 

-77-



--------------------------------------------------------------------------------

bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)    any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;

(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $11,000,000 (after giving effect to third-party insurance from a
creditworthy insurer that has not denied coverage)shall be rendered against any
Loan Party, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of forty-five (45) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
Subsidiary to enforce any such judgment; or (ii) any Loan Party or Subsidiary
shall fail within forty-five (45) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;

(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)    a Change in Control shall occur;

(n)    the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 10.08 or any notice of termination delivered pursuant to the
terms of any Obligation Guaranty;

(o)    except as permitted by the terms hereof or of any Collateral Document,
(i) any Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) other than
as a result of the failure of the Administrative Agent to take any action within
its control to maintain perfection of the Liens created in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the Loan
Documents (excluding any action based on facts or circumstances for which the
Administrative Agent has not been notified in accordance with the provisions of
the Loan Documents), any Lien securing any Secured Obligation shall cease to be
a perfected, first priority Lien (subject to the Intercreditor Agreement);

(p)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

-78-



--------------------------------------------------------------------------------

(r)    the Intercreditor Agreement shall be invalidated or otherwise cease to
constitute the legal, valid and binding obligations of the Loan Parties,
Revolving Agent and Revolving Lenders enforceable in accordance with its terms
unless terminated in accordance with its terms or the Loan Parties, Revolving
Agent or any of the Revolving Lenders deny or contest the validity or
enforceability of the Intercreditor Agreement; or

(s)    the subordination provisions of any Subordination Agreement or any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason cease to constitute the legal, valid and binding obligations of the
parties thereto or any Loan Party shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations, for any reason shall not have the priority
contemplated by this Agreement or such subordination provisions;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Term Loan Commitments, whereupon the Term Loan Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, but ratably as among the Classes of Loans
and the Loans of each Class at the time outstanding, in which case any principal
not so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; and in the case of
any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Term Loan Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower to the extent not prohibited by applicable law. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, increase the rate of interest
applicable to the Loans and other Obligations as set forth in this Agreement and
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent.

SECTION 8.01    Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender’s behalf. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Loan Parties shall not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative

 

-79-



--------------------------------------------------------------------------------

Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.
Each Lender hereby consents to Administrative Agent entering into the
Intercreditor Agreement and agrees to be bound by the terms of the Intercreditor
Agreement and further authorizes the Administrative Agent to (i) take all
actions set forth for the Administrative Agent therein and all actions
reasonably related thereto and (ii) execute all amendments to the Intercreditor
Agreement without the approval of Lenders to add additional Secured Obligations
or First Lien Obligations thereto.

SECTION 8.02    Rights as a Lender. The entity serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

SECTION 8.03    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the entity serving as the Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a final nonappealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

-80-



--------------------------------------------------------------------------------

SECTION 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

SECTION 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right (with the consent of
the Borrower; provided that such consent shall not to be unreasonably withheld
or delayed and no consent of the Borrower shall be required if an Event of
Default has occurred and is continuing but in any event will not be a
Disqualified Institution) to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article, Section 2.17(d) and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

 

-81-



--------------------------------------------------------------------------------

SECTION 8.07    Non-Reliance.

(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities. Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent, any
arranger of this credit facility or any amendment thereto or any other Lender
and their respective Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender shall, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information (which may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrower and its Affiliates)
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.08    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to

 

-82-



--------------------------------------------------------------------------------

which it is a party and to take all action contemplated by such documents. Each
Lender agrees that no Secured Party (other than the Administrative Agent) shall
have the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties.

SECTION 8.09    Indemnification. The Lenders agree to indemnify Administrative
Agent in its capacity as such (to the extent not reimbursed by the Loan Parties
and without limiting the obligation of the Loan Parties to do so), ratably
according to their respective Term Loan Exposure in effect on the date on which
indemnification is sought under this Section 8.09 (or, if indemnification is
sought after the date upon which the Term Loan Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such Term
Loan Exposure immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against Administrative Agent in any way relating to or arising out of,
the Term Loan Commitments, this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
Administrative Agent under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 8.09 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 8.10    Restrictions on Actions by Lenders; Sharing of Payments.

(a)    Each of the Lenders agrees that it shall not, without the express written
consent of the Administrative Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Administrative Agent,
set off against the Obligations, any amounts owing by such Lender to any Loan
Party or any of their respective Subsidiaries or any deposit accounts of any
Loan Party or any of their respective Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Administrative Agent, take or
cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Loan Party or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b)    Subject to Section 9.08, if, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Administrative Agent
pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Lender’s pro rata share of all such
distributions by Administrative Agent, such Lender promptly shall (A) turn the
same over to the Administrative Agent, in kind, and with such endorsements as
may be required to negotiate the same to the Administrative Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their pro rata shares; provided, that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases

 

-83-



--------------------------------------------------------------------------------

of participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

SECTION 8.11    Agency for Perfection. Administrative Agent hereby appoints each
other Secured Party as its agent (and each Secured Party hereby accepts such
appointment) for the purpose of perfecting the Administrative Agent’s Liens in
assets which, in accordance with Article VII or Article VIII, as applicable, of
the Uniform Commercial Code of any applicable state can be perfected only by
possession or control. Should any Secured Party obtain possession or control of
any such Collateral, such Secured Party shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions.

SECTION 8.12    Authorization to File Proof of Claim. In case of the pendency of
any bankruptcy, insolvency or other similar proceeding with respect to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable or whether the Administrative Agent shall
have made any demand therefor) shall be entitled: (i) to file and prove a claim
in such proceeding for the full amount of the principal and interest in respect
of the Loans and to file such other documents as may be necessary or advisable
in order to have the claims of the Lenders and the Administrative Agent
(including any claim for reimbursement under Section 9.03) allowed in such
proceeding; and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any trustee,
liquidator or another similar official in any such proceedings is hereby
authorized by each Lender to make such payments to the Administrative Agent for
the account of such Lender. Nothing contained herein shall be deemed to
authorize the Administrative Agent to consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the obligations of the Loan Party hereunder or the rights of any
Lender, or to authorize the Administrative Agent to vote in respect of the claim
of any Lender in any such proceeding.

SECTION 8.13    Credit Bids. Each Loan Party and each Secured Party hereby
irrevocably authorizes Administrative Agent, based upon the written instruction
of the Required Lenders (subject to the provisions of the Agreement Among
Lenders), to bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted (i) by Administrative Agent under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code (ii) under the
provisions of the Bankruptcy Code, including Section 363, 365 and/or 1129 of the
Bankruptcy Code or (iii) by Administrative Agent (whether by judicial action or
otherwise, including a foreclosure sale) in accordance with applicable law
(clauses (i), (ii) an (iii), a “Collateral Sale”); and in connection with any
Collateral Sale based upon the written instruction of Required Lenders (subject
to the provisions of the Agreement Among Lenders), Administrative Agent may
accept non-cash consideration, including debt and equity securities issued by
such acquisition vehicle under the direction or control of Administrative Agent
and Administrative Agent may offset all or any portion of the Obligations
against the purchase price of such Collateral. Each Secured Party hereby agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of the Administrative Agent, Administrative Agent and the Required
Lenders (subject to the provisions of the Agreement Among Lenders), it will not
take any enforcement action, accelerate obligations under any Loan Documents, or
exercise any right that it might otherwise have under applicable law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.

SECTION 8.14    Binding Effect. Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Administrative Agent or
the Required Lenders (or, if expressly required hereby, a greater proportion of
the Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by Administrative Agent in reliance upon the instructions of

 

-84-



--------------------------------------------------------------------------------

Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by Administrative Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Secured Parties.

ARTICLE IX

Miscellaneous.

SECTION 9.01    Notices.

(a)    Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by electronic transmission). All such written notices
shall be mailed, e-mailed or delivered to the applicable address or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)    if to the Loan Parties or the Administrative Agent, to the address,
electronic mail address or telephone number specified for such Person on
Schedule 9.01 or to such other address, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii)    if to any other Lender, to the address, electronic mail address or
telephone number specified in its Administrative Questionnaire or to such other
address, electronic mail address or telephone number as shall be designated by
such party in a notice to the Borrower and the Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; and (C) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 9.01(c)),
when delivered; provided that notices and other communications to the
Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person.

(b)    Loan Documents may be transmitted and/or signed by electronic
communication. The effectiveness of any such documents and signatures shall have
the same force and effect as manually signed originals and shall be binding on
all Loan Parties, the Administrative Agent and the Lenders.

(c)    The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Notices of Borrowing) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. All
telephonic notices to Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

SECTION 9.02    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other

 

-85-



--------------------------------------------------------------------------------

right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time.

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that, in addition to
the consent of the Required Lenders, no such agreement shall (i) increase the
Term Loan Commitment of any Lender without the written consent of such Lender
(including any such Lender that is a Defaulting Lender), (ii) reduce or forgive
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby (provided that waiver of any default interest or
waiver of any Default or Event of Default shall not be limited hereby),
(iii) postpone any scheduled date of payment of the principal amount of any
Loan, or any date for the payment of any interest, fees or other Obligations
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Term Loan Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender (other than any Defaulting Lender),
(v) [reserved], (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) release any Guarantor from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (ix) except as provided in clause (c) of this Section or
in the Intercreditor Agreement or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender); provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent (it being understood that any amendment to Section 2.20
shall require the consent of the Administrative Agent). The Administrative Agent
may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.

(c)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the Payment
in Full of all Secured Obligations, and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that

 

-86-



--------------------------------------------------------------------------------

the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), and to the extent that the property being sold or
disposed of constitutes 100% of the Equity Interests of a Loan Party, the
Administrative Agent is authorized to release any Loan Guaranty or Obligation
Guaranty provided by such Loan Party, (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that the Administrative Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $5,000,000
during any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrower as to the value of any Collateral to be
so released, without further inquiry). The Administrative Agent and the Lenders
agree that the Administrative Agent shall execute and deliver all documents
reasonably requested by any Loan Party to effect or otherwise evidence such
release permitted hereunder. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. Any execution and delivery
by the Administrative Agent of documents in connection with any such release
shall be without recourse to or warranty by the Administrative Agent.

(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.14 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

-87-



--------------------------------------------------------------------------------

(f)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term Loans with a like maturity date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
such respective Term Loans) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in any such Extension Offers
to extend the maturity date of each such Lender’s Term Loans, and, subject to
the terms hereof, otherwise modify the terms of such Term Loans pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
and/or fees payable in respect of such Term Loan (and related outstandings)
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension”; and each group of Term Loans as so extended, as
well as the original Term Loans (not so extended), being a separate Class), so
long as the following terms are satisfied:

(i)    no Default or Event of Default shall have occurred and be continuing as
of the date the applicable Extension Offer is delivered to the Lenders;

(ii)    except as to interest rates, fees (including upfront fees), funding
discounts, prepayment premiums, amortization, final maturity date, premium,
required prepayment dates and participation in prepayments (which shall, subject
to immediately succeeding clauses (iii), (iv) and (v), be determined by the
Borrower and set forth in the relevant Extension Offer, subject to acceptance by
the Extending Lenders), the Term Loans of any Lender that agrees to an Extension
with respect to such Term Loan owed to it (an “Extending Lender”) extended
pursuant to any Extension (“Extended Term Loan”) shall have the same terms (or
terms not less favorable to existing Lenders) as the Term Loans subject to such
Extension Offer (except for covenants or other provisions contained therein
applicable only to periods after the then latest maturity date);

(iii)    the final maturity date of any Extended Term Loan shall be no earlier
than the latest maturity date of the Term Loans extended thereby and the
amortization schedule applicable to Loans pursuant to Section 2.10(a) for
periods prior to the original maturity date of the Term Loans shall not be
increased;

(iv)    the weighted average life to maturity of any Extended Term Loan shall be
no shorter than the weighted average life to maturity of the Term Loans extended
thereby;

(v)    any Extended Term Loan may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) with non-extended Term
Loans in any voluntary or mandatory prepayments hereunder, in each case as
specified in the respective Extension Offer;

(vi)    if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal or
commitment amounts with respect to which such Lenders have accepted such
Extension Offer; and

(vii)    any applicable Minimum Extension Condition shall have been satisfied
unless waived by the Borrower.

With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.25 or 2.26 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
to consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Term Loans be tendered (a “Minimum Extension
Condition”). The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loan on the such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement or any other
Loan Document that may otherwise prohibit or conflict with any such Extension or
any other transaction contemplated by this Section.

 

-88-



--------------------------------------------------------------------------------

No consent of any Lender or Administrative Agent shall be required to effectuate
any Extension, other than the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans (or a portion thereof). All
Extended Term Loans and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents and secured by the Collateral
on a pari passu basis with all other applicable Obligations. The Lenders hereby
irrevocably authorize Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrower (on behalf of all Loan
Parties) as may be necessary. Without limiting the foregoing, in connection with
any Extensions the applicable Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed by the Lenders to amend) any
Mortgage that has a maturity date prior to the later of the then latest maturity
date of the Term Loans, so that such maturity date referenced therein is
extended to the later of the then latest maturity date of the Term Loans (or
such later date as may be advised by local counsel to the Administrative Agent).
The Administrative Agent shall promptly notify each Lender of the effectiveness
of each such amendment.

In connection with any Extension, the Borrower shall provide the Administrative
Agent at least five (5) Business Days (or such shorter period as may be agreed
by the Administrative Agent) prior written notice thereof, and shall agree to
such procedures (including, without limitation, regarding timing, rounding and
other adjustments and to ensure reasonable administrative management of the
credit facilities hereunder after such Extension), if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Section 9.02(f).

This Section 9.02(f) shall supersede any provisions of this Section 9.02 to the
contrary.

SECTION 9.03    Expenses; Indemnity; Damage Waiver.

(a)    The Loan Parties shall, jointly and severally, pay promptly following
written demand (including documentation supporting such request), (i) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable and documented fees, charges
and disbursements of one outside general counsel (plus, if necessary, one local
counsel in any relevant jurisdiction and one counsel with respect any
specialized matters) for the Administrative Agent in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(ii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the reasonable and documented
fees, charges and disbursements of a single counsel for the Administrative Agent
or any Lender taken as a whole, and if reasonably necessary, one additional
local counsel and one additional specialist counsel in each other jurisdiction,
but excluding any allocated costs of in-house counsel (and, in light of actual
or perceived conflicts of interest or the availability of different claims or
defenses, with the Borrower’s consent (not to be unreasonably withheld or
delayed), one additional counsel for each similarly affected group of Lenders
(taken as a whole) and, if reasonably necessary, one additional local counsel
and one additional specialist counsel in each other jurisdiction, but excluding
any allocated costs of in-house counsel), in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

-89-



--------------------------------------------------------------------------------

(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
reasonable fees, charges and disbursements of one outside general counsel (plus,
if necessary, one local counsel in any relevant jurisdiction and one counsel
with respect any specialized matters) for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
gross negligence, bad faith or willful misconduct of such Indemnitee, or (B) a
claim made by the Borrower alleging that such losses, claim, damages, penalties,
liabilities or expenses arose from material breach of the Loan Documents by such
Indemnitee or (2) arise from any disputes solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as
the Administrative Agent, arranger or similar role under the Loan Documents).
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) (or any
Related Party of any of the foregoing) under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent (or any
Related Party of any of the foregoing), as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Loan Parties’ failure to pay any such amount shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent.

(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

 

-90-



--------------------------------------------------------------------------------

SECTION 9.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    (i)     Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution unless an Event of Default under clauses (a), (b), (h) or (i) of
Article VII has occurred and is continuing) (each an “Eligible Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:

(A)    the Borrower; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and

(B)    the Administrative Agent.

(ii)    Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment or Loans of any Class, the amount of the
Term Loan Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information

 

-91-



--------------------------------------------------------------------------------

(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) Disqualified Institution, or (d) holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such holding company, investment vehicle or
trust shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Term Loan
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business or (d) a Loan Party or a Subsidiary or other Affiliate of
a Loan Party.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Term Loan Commitment of, and principal
amount and stated interest of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. It is
the intention of the parties to this Agreement that the credit obligations of
the Loan Parties hereunder at all times be maintained in “registered form”
within the meaning of Treasury Regulation Section 5f.103-1(c), and the
provisions regarding the assignment or participation of interests hereunder
shall be interpreted in a manner consistent with such intent.

 

-92-



--------------------------------------------------------------------------------

(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.07, 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities (a
“Participant”) other than, unless an Event of Default under clauses (a), (b),
(h) or (i) of Article VII has occurred and is continuing, an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Term Loan Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) and (g) (it being understood that the documentation required
under Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.14 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation (to
the extent such participation is made with the Borrower’s prior written
consent).

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of

 

-93-



--------------------------------------------------------------------------------

each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Term Loan Commitments, Loans or its other
obligations under this Agreement) to any Person except to the extent that such
disclosure is necessary to establish that such Term Loan Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the Term
Loan Commitments have not expired or terminated. The provisions of Sections
2.14, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Term
Loan Commitments or the termination of this Agreement or any other Loan Document
or any provision hereof or thereof.

SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any

 

-94-



--------------------------------------------------------------------------------

document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final), other than Excluded Accounts, at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Loan Party against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The applicable Lender shall notify the Borrower and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to any Loan Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Person executing this Agreement hereby accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Agreement
shall limit the right of Agent to commence any proceeding in the federal or
state courts of any other jurisdiction to the extent Agent determines that such
action is necessary or appropriate to exercise its rights or remedies under the
Loan Documents. The parties hereto (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(c)    Service of Process. Each Person party hereto hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted

 

-95-



--------------------------------------------------------------------------------

by applicable Requirements of Law, including by the mailing thereof (by
registered or certified mail, postage prepaid) to the address of such Person as
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Person party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(d)    Non-Exclusive Jurisdiction. Nothing contained in this Section 9.09 shall
affect the right of any Person party hereto to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any other Person party hereto in any other
jurisdiction.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by any Requirement of Law or by any subpoena or similar legal process; provided,
that the Administrative Agent shall, to the extent reasonably practicable and
not otherwise prohibited thereby, (x) give the Borrower written notice prior to
disclosing the information to the extent permitted by such requirement and
(y) reasonably cooperate, at the cost of the Borrower, to obtain a protective
order or similar confidential treatment, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower, or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower and other than information pertaining to this
Agreement provided by arrangers to data service providers, including league
table

 

-96-



--------------------------------------------------------------------------------

providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.

SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

-97-



--------------------------------------------------------------------------------

SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) each of the Lenders
and their Affiliates is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender or any of its Affiliates
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.19    Marketing Consent. The Borrower hereby authorizes the
Administrative Agent and its affiliates, at their respective sole expense, but
without any prior approval by the Borrower, to publish such tombstones and give
such other publicity to this Agreement as each may from time to time determine
in its sole discretion. The foregoing authorization shall remain in effect
unless and until the Borrower notifies Administrative Agent in writing that such
authorization is revoked.

SECTION 9.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

-98-



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.21    No Fiduciary Duty, etc. The Borrower acknowledges and agrees,
and acknowledges its subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto. The Borrower further acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. In addition, the Borrower acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.22    Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof as if such Lender was a signatory thereto. Each
Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.04) hereby authorizes and directs the Administrative Agent to enter
into the Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent, in its various capacities thereunder, may take such
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement.

 

-99-



--------------------------------------------------------------------------------

ARTICLE X

Loan Guaranty

SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guarantee) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (excluding allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”. Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender to sue the Borrower, any Loan Guarantor,
any other guarantor of, or any other Person obligated for, all or any part of
the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce
its payment against any collateral securing all or any part of the Guaranteed
Obligations.

SECTION 10.03    No Discharge or Diminishment of Loan Guaranty.

(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than
Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or in any unrelated
transactions.

(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy with respect to all or any part of the Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any

 

-100-



--------------------------------------------------------------------------------

other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Administrative Agent or any Lender with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than Payment in Full of the Guaranteed
Obligations).

SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party or any other Person. Each Loan Guarantor confirms that it is not
a surety under any state law and shall not raise any such law as a defense to
its obligations hereunder. The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been Paid in Full. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent and the Lenders.

SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative Agent
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent or any Lender shall have any duty to advise any
Loan Guarantor of information known to it regarding those circumstances or
risks.

SECTION 10.08    [Reserved].

 

-101-



--------------------------------------------------------------------------------

SECTION 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent or Lender (as the case may be)
receives the amount it would have received had no such withholding been made.

SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

SECTION 10.11    Contribution.

(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

-102-



--------------------------------------------------------------------------------

(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the Payment in
Full of the Guaranteed Obligations and the termination of this Agreement.

SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

[Signature Pages Follow]

 

-103-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: RTI SURGICAL, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer

Title:   Chief Financial and Administrative   Officer, Corporate Secretary

 

OTHER LOAN PARTIES: PIONEER SURGICAL TECHNOLOGY, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

REGENERATION TECHNOLOGIES, INC.—CARDIOVASCULAR By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

BIOLOGICAL RECOVERY GROUP, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

RTI SERVICES, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

RTI DONOR SERVICES, INC. By:  

/s/ Olivier Visa

Name: Olivier Visa Title: President and CEO

 

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

TUTOGEN MEDICAL, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

TUTOGEN MEDICAL (UNITED STATES), INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

ANGSTROM ACQUISITION CORP. II By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

PIONEER SURGICAL ORTHOBIOLOGICS, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

ZYGA TECHNOLOGY, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

PARADIGM SPINE, LLC By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: President and CEO and Corporate Secretary

 

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

BEARS HOLDING SUB, INC.

By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: Chief Financial and Administrative Officer,
Corporate Secretary

 

ANDI’S BELMARALL, LLC By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: CEO and Secretary

 

FOURTH DIMENSION SPINE, LLC By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: Chairman and CEO and Secretary

 

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ARES CAPITAL CORPORATION, individually and as Administrative Agent and as a
Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

CION ARES DIVERSIFIED CREDIT FUND,

as a Lender

By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES CENTRE STEET PARTNERSHIP, L.P.,

as a Lender

By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES PCS HOLDINGS INC., as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES PRIVATE CREDIT SOLUTIONS, L.P.,

as a Lender

By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES JASPER FUND, L.P., as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ARES ND CREDIT STRATEGIES FUND LLC, as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES
FUND, L.P., as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES SENIOR DIRECT LENDING MASTER FUND DESIGNATED ACTIVITY COMPANY, as a Lender
By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES SENIOR DIRECT LENDING PARALLEL FUND (L), L.P., as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES SENIOR DIRECT LENDING PARALLEL FUND (U), L.P., as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES SDL HOLDINGS (U) INC., as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ARES DIRECT FINANCE I LP, as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

ARES ECSF VIII (BUMA), L.P., as a Lender By:  

/s/ Mark Affolter

Name: Mark Affolter Title: Authorized Signatory

 

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

  

Term Loan
Commitment

    

Total
Commitment

 

Ares Capital Corporation

   $ 90,769,940.80      $ 90,769,940.80  

CION Ares Diversified Credit Fund

   $ 3,000,000.00      $ 3,000,000.00  

Ares Centre Steet Partnership, L.P.

   $ 4,864,611.93      $ 4,864,611.93  

Ares PCS Holdings Inc.

   $ 16,128.24      $ 16,128.24  

Ares Private Credit Solutions, L.P.

   $ 8,871.76      $ 8,871.76  

Ares Jasper Fund, L.P.

   $ 25,000.00      $ 25,000.00  

Ares ND Credit Strategies Fund LLC

   $ 25,000.00      $ 25,000.00  

Ares Credit Strategies Insurance Dedicated Fund Series of SALI Multi-Series
Fund, L.P.

   $ 447,850.88      $ 447,850.88  

Ares Senior Direct Lending Master Fund Designated Activity Company

   $ 17,692.88      $ 17,692.88  

Ares Senior Direct Lending Parallel Fund (L), L.P.

   $ 3,135.31      $ 3,135.31  

Ares Senior Direct Lending Parallel Fund (U), L.P.

   $ 2,655.20      $ 2,655.20  

Ares SDL Holdings (U) Inc.

   $ 1,516.61      $ 1,516.61  

Ares Direct Finance I LP

   $ 504,518.85      $ 504,518.85  

Ares ECSF VIII (BUMA), L.P.

   $ 313,077.54      $ 313,077.54  

Total

   $ 100,000,000      $ 100,000,000  

 

Commitment Schedule



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Lien Credit Agreement identified below (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and other rights of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]] 3.    the
Borrower:    RTI Surgical, Inc., a Delaware corporation 4.   
Administrative Agent:    Ares Capital Corporation, as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The $100,000,000 Second
Lien Credit Agreement dated as of March 8, 2019 among RTI Surgical, Inc., a
Delaware corporation, as the Borrower, the other Loan Parties party thereto, the
Lenders parties thereto, Ares Capital Corporation, as Administrative Agent, and
the other agents parties thereto

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Facility Assigned

   Aggregate
Amount of
Term Loan
Commitment/
Loans for all
Lenders      Amount of
Term Loan
Commitment/
Loans
Assigned      Percentage
Assigned of
Term Loan
Commitment/Loans      $                        $                         
                 %     $        $                           %     $        $    
                      % 

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name:  

 

Title:  

 

 

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name:  

 

Title:  

 

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

ARES CAPITAL CORPORATION, as

[Administrative Agent]

By:  

 

Name:  

 

Title:  

 

 

[Consented to:] [NAME OF RELEVANT PARTY]

By:  

 

Name:  

 

Title:  

 

 

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

ANNEX 1

ASSIGNMENT AND ASSUMPTION

[                                             ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger or any other Lender and their respective
Related Parties, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender or their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

Acceptance of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE OF CONVERSION OR CONTINUATION

ARES CAPITAL CORPORATION

as the Administrative Agent under the Credit Agreement

referred to below

245 Park Avenue, 44th Floor

New York, NY 10167

Attn:    Portfolio Manager – RTI Surgical

                         , 20    

Re:    RTI SURGICAL, INC., a Delaware corporation (the “Borrower”)

Reference is made to the Second Lien Credit Agreement, dated as of March 8, 2019
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the other Loan Parties from time to time party thereto and the Lenders
from time to time party thereto and Ares Capital Corporation, as the
Administrative Agent for the Lenders. Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.08 of
the Credit Agreement of its request for the following:

(i) a continuation, on                          , 20    , as LIBOR Loans having
an Interest Period of      months of [a portion of] the Term Loan in an
aggregate outstanding principal amount of $             having an Interest
Period ending on the proposed date for such continuation;

(ii) a conversion, on                          , 20    , to LIBOR Loans having
an Interest Period of      months of [a portion of] the Term Loan in an
aggregate outstanding principal amount of $            ; and

(iii) a conversion, on                          , 20    , to Base Rate Loans, of
[a portion of] the Term Loan in an aggregate outstanding principal amount of
$            .

[In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Event of Default has occurred and is
continuing on the date hereof.]1

 

RTI SURGICAL, INC., a Delaware corporation, as the Borrower

By:  

 

Name:  

 

Title:  

 

 

1 

To be included only if Loans are being converted into or continued as LIBOR
Loans.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the
Second Lien Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Second Lien
Credit Agreement dated as of March 8, 2019 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among RTI SURGICAL, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties, the Lenders party
thereto and Ares Capital Corporation, as Administrative Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWER
BUT NOT IN ANY INDIVIDUAL CAPACITY, THAT:

1.    I am the duly elected [                        ] of the Borrower;

2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;

5.    Schedule I attached hereto sets forth financial data and computations with
respect to Section 6.12 of the Agreement and, if applicable, evidencing the
Borrower’s compliance with certain covenants of the Agreement, all of which data
and computations are true, complete and correct; and

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
                ,         .

 

RTI SURGICAL, INC.,

as the Borrower

By:  

 

Name:  

 

Title:  

 

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of                         ,          with

Provisions of      and      of the Agreement

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

NOTICE OF BORROWING

ARES CAPITAL CORPORATION

as the Administrative Agent under the Credit Agreement

referred to below

245 Park Avenue, 44th Floor

New York, NY 10167

Attn:    Portfolio Manager – RTI Surgical, Inc.

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you as of                          ,
20     pursuant to Section 2.03 of the Second Lien Credit Agreement, dated as of
March 8, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among RTI Surgical, Inc., a
Delaware corporation (“Borrower”), the other Loan Parties party thereto, the
Lenders party thereto, and ARES CAPITAL CORPORATION, as Administrative Agent.
Unless otherwise defined herein or the context otherwise requires, capitalized
terms used herein shall have the meanings provided in the Credit Agreement.

(1)    The Borrower hereby requests that on                          , 20    , a
Term Loan in the aggregate principal amount of                 
($                ).

(2)    The Borrower hereby acknowledges that, pursuant to Section 4.02(a) of the
Credit Agreement, the acceptance by the Borrower of the proceeds of the
Borrowing requested hereby constitutes a representation and warranty by the
Borrower, that, on the date of such Borrowing (both immediately before and after
giving effect thereto and to the application of the proceeds thereof) all the
statements set forth in Section 4.02(a) of the Credit Agreement are true and
correct.

(3)    The Borrower agrees that if, prior to the time of the Borrowing requested
hereby, any matter certified to herein by it will not be true and correct in all
respects or material respects, as applicable under Section 4.02(a) of the Credit
Agreement, at the date of such Borrowing as if then made, it will immediately so
notify the Administrative Agent. Except to the extent, if any, that prior to the
time of the Borrowing requested hereby, the Administrative Agent shall receive
written notice to the contrary from the Borrower, each matter certified to
herein shall be deemed to be certified as true and correct at the date of such
Borrowing.

(4)    Please wire transfer the proceeds of the Borrowing to the following
account and financial institution:

 

Bank Name: [                                     ]

  

Bank Address: [                                  ]

  

Account Name: [                                ]

  

Account No.: [                                    ]

  

ABA No.: [                                          ]

  

Attention: [                                          ]

  

[Remainder of page left intentionally blank.]

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Borrowing to be executed and delivered as
of the date first written above.

 

RTI SURGICAL, INC.

a Delaware corporation

By:  

 

      Name:  

 

      Title:  

 

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
[                         , 20    ] (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among RTI SURGICAL, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and Ares Capital Corporation, in its capacity as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                         , 20[        ]

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
[                         , 20    ] (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among RTI SURGICAL, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and Ares Capital Corporation, in its capacity as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                         , 20[        ]

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
[                         , 20    ] (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among RTI SURGICAL, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and Ares Capital Corporation, in its capacity as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                         , 20[        ]

 

Exhibit E-3



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
[                         , 20    ] (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among RTI SURGICAL, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and Ares Capital Corporation, in its capacity as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                         , 20[        ]

 

Exhibit E-4